            Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 1 of 221




 1                                                                The Honorable Barbara J. Rothstein
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12                               UNITED STATES DISTRICT COURT
13                              WESTERN DISTRICT OF WASHINGTON
14                                        AT SEATTLE
15
16
17   TATIANA WESTBROOK, an individual;                  NO. 2:20-cv-01606 BJR
18   JAMES WESTBROOK, an individual;
19   HALO BEAUTY PARTNERS, LLC, a                       SUPPLEMENTAL DECLARATION OF
20   Nevada Limited Liability Company,                  MICHAEL P. BROWN IN SUPPORT OF
21                                                      DEFENDANTS’ MOTION TO DISMISS
22                       Plaintiffs,
23
24           v.
25
26   KATIE JOY PAULSON, an individual;
27   WITHOUT A CRYSTAL BALL, LLC, a
28   Minnesota Limited Liability Company; and
29   DOES 1 through 100, inclusive,
30
31                       Defendants.
32
33
34
35
36          Michael P. Brown declares as follows:
37          1.      I am a lawyer with Gordon Tilden Thomas & Cordell LLP, counsel for
38
39   Defendants in this matter. I make this declaration based on personal knowledge and my
40
41   familiarity with the proceedings in this matter.
42
43          2.      On the evening of January 13, 2021, Plaintiffs filed a praecipe and a Declaration
44   of Lori Ann Barnhart (Dkts. 38, 38-1), in support of their opposition to Defendants’ Motion to
45


     SUPPLEMENTAL DECLARATION OF MICHAEL P.                        G O R DO N     600 University Street
     BROWN - 1                                                       T IL DE N    Suite 2915
                                                                    THOMAS        Seattle, WA 98101
                                                                   C O R DE L L   206.467.6477
              Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 2 of 221




 1   Dismiss on grounds of lack of personal jurisdiction (Dkt. 17). This is the second declaration Ms.
 2
 3   Barnhart agreed to sign under oath within the space of one week. In that short period of time she
 4
     agreed first to sign one on behalf of Defendants (prepared by me with her direct involvement and
 5
 6   assistance), and then another prepared by Plaintiffs’ counsel, containing irreconcilable statements
 7
 8   of fact. I will refer to the version filed by Plaintiffs (Dkt. 38-1) as the “Second Declaration,” and
 9
10   the one she was eager to sign on behalf of Defendants the week before as the “First Declaration.”
11
     While Ms. Barnhart strongly suggests in the Second Declaration that she decided not to sign the
12
13   First Declaration, in fact, as explained below, the emails irrefutably show that the only reason she
14
15   did not sign it is that I decided it was best not to file it on the evening of January 6.
16
17            3.       The hastily-prepared Second Declaration comes after Ms. Barnhart sent me over
18
     80 emails during an 18-day period, telling a story that was: (1) reduced to writing; and (2)
19
20   explicitly approved by Ms. Barnhart in the First Declaration on January 6. That extremely well-
21
22   documented story is in most material respects perfectly inconsistent with the Second Declaration,
23
24   which Plaintiffs’ counsel prepared and filed in the one day after they first made contact with her.
25            4.       The Second Declaration is replete with plainly and provably false assertions of
26
27   fact. Remarkably, the falsity of much of the Second Declaration is proven by the very email
28
29   conversation on which it explicitly relies. Plaintiffs’ attorneys publicly bragged on Twitter that
30
31   they had these emails and reviewed them before preparing the Second Declaration and procuring
32   Ms. Barnhart’s sworn signature on it.1 But they deliberately and without justification withheld
33
34   them from the Court, presumably because, as demonstrated below, they are flatly inconsistent
35
36   with the declaration they prepared and put in from of Ms. Barnhart to sign.2 The failure to attach
37
38      1
            Attached as Exhibit A is a true and correct copy of a tweet posted by Plaintiffs’ lead counsel, Michael Saltz, on
39   January 15, 2021.
40       2
           See Dkt. 38-1 at ¶ 21 n.2. Plaintiffs’ counsel explains the failure to include the emails by stating: (1) Ms.
41   Barnhart now believes she had an attorney-client relationship with me; and (2) the emails contain sensitive health
42   information. This is frivolous. As to the first, Plaintiffs’ counsel knows full well that a person cannot file a
43   declaration characterizing the contents of emails in order to establish some argument, and at the same time withhold
44   the emails themselves on grounds of “privilege.” As to the second, the vast majority of emails between Ms. Barnhart
     and I—including emails that Plaintiffs’ characterize (inaccurately) in the Second Declaration—contain no health
45   information at all, and if and to the extent any did, that information could easily have been redacted.


     SUPPLEMENTAL DECLARATION OF MICHAEL P.                                       G O R DO N     600 University Street
     BROWN - 2                                                                      T IL DE N    Suite 2915
                                                                                   THOMAS        Seattle, WA 98101
                                                                                  C O R DE L L   206.467.6477
             Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 3 of 221




 1   the emails renders inadmissible every assertion from which they purport to be derived, that is,
 2
 3   paragraphs 20-27.3
 4
              5.       The Second Declaration should be disregarded for the additional reason that Ms.
 5
 6   Barnhart may not have fully understood what she was signing or how the Second Declaration
 7
 8   would be used by Plaintiffs’ counsel. This issue merits the Court’s further attention.4
 9
10            6.       Notwithstanding these compelling evidentiary grounds for disregarding the
11
     Second Declaration, it is important to address the merits of the Second Declaration, because
12
13   many of its assertions are very serious and very false.
14
15            7.       Section I below contains an account of the events leading to Ms. Barnhart signing
16
17   of the Second Declaration. I provide historical context for her decision on January 12 to suddenly
18
     recant every material fact she had clearly, voluntarily, and repeatedly represented to me during
19
20   the 18 days from December 24 through January 10, and which she was very eager to confirm in
21
22   a sworn declaration on January 6, before I decided against using that declaration. I believe the
23
24   context provided in Section I, in Ms. Barnhart’s own words, strongly suggests that the reason she
25   recanted, in one day, the story she carefully told me over a period of 18 days and in over 100
26
27   emails, was her desperation to be freed from what she described as a campaign of abuse,
28
29   harassment, stalking, and threats from Plaintiffs’ attorney Michael Saltz, and the crushing
30
31   negative social media frenzy he engineered and aimed at her.5 Section II addresses the numerous
32   falsities contained in the Second Declaration.
33
34            8.       I am attaching the relevant emails, with the exception of those containing
35
36   especially sensitive health information, despite Ms. Barnhart’s apparent suggestion that she and I
37
38   had an attorney-client relationship (which I deny). Any such privilege has been waived by virtue
39   of the fact that the Second Declaration characterizes (falsely) my email and telephonic
40
41      3
           Fed. R. Evid. 1002. See Medina v. Multaler, Inc., 547 F. Supp. 2d 1099, 1122 (C.D. Cal. 2007) (references to
42   the content of e-mails violates the best evidence rule).
43       4
           I have requested the Court’s guidance on the manner in which documents pertaining to this concern may be
44   submitted for the Court’s consideration while safeguarding, to the extent possible, Ms. Barnhart’s privacy interests.
45       5
           The sealed filing provides additional insight into why Ms. Barnhart recanted in this manner.


     SUPPLEMENTAL DECLARATION OF MICHAEL P.                                      G O R DO N     600 University Street
     BROWN - 3                                                                     T IL DE N    Suite 2915
                                                                                  THOMAS        Seattle, WA 98101
                                                                                 C O R DE L L   206.467.6477
             Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 4 of 221




 1   conversation with Ms. Barnhart, and relies on those mischaracterizations to accuse me of
 2
 3   wrongdoing. Also, I have an express right under RPC 1.6(b)(5) to respond to these very serious
 4
     allegations against me personally.
 5
 6            I. EVENTS LEADING TO MS. BARNHART’S SUDDEN RECANTATION
 7
 8           9.         Ms. Barnhart made initial contact with me via email on December 24, 2020.6 She
 9
10   explained she understood I was Ms. Paulson’s attorney, and stated: “I am writing to you because
11
     the opposing counsel [Michael Saltz] has been harassing people including me on twitter and has
12
13   brought me up in the recent filings.”7 She went on the explain “I have done nothing illegal here
14
15   and this attorney [Mr. Saltz] took it upon himself to dox me . . . in his latest filing which has
16
17   been reviewed on YouTube by numerous people.”8 From that point forward, over an 18-day
18
     period and in more than 100 emails to me and two telephone calls, Ms. Barnhart consistently
19
20   reiterated that:
21
22           (1)        she was deeply sympathetic to Ms. Paulson with respect to the treatment she was
23
24                      receiving on social media related to this dispute;
25           (2)        she understood her relationship with Ms. Paulson to be very limited;
26
27           (3)        she was furious, and sometimes despairing, at having been abusively “outed” (or
28
29                      “doxed” 9) by Plaintiffs’ counsel Michael Saltz in a declaration filed in this matter
30
31                      (Dkt. 29) on December 24, 2020, in what she viewed as: (a) retribution for what
32                      she had said in a Twitter “spat” between the two of them in November 2020; and
33
34                      (b) as a public threat to anyone else who would support Ms. Paulson or challenge
35
36                      Mr. Saltz. That anger and despair deepened when Mr. Saltz filed a sworn
37
38                      declaration in which he attested, with no reasonable grounds for doing so, that he
39
        6
40         Attached hereto as Exhibit B is a compendium of true and correct screenshots of my email exchanges with Ms.
     Barnhart.
41       7
42         Ex. B-1.
         8
43         Id.
44
         9
            To “dox” or “doxx” is to publicly identify or publish private information about someone for the purpose of
     retribution, harassment or humiliation. See Vangheluwe v. Got News, LLC, 365 F. Supp.3d 850, 858-59 (E.D. Mich.
45   2019).


     SUPPLEMENTAL DECLARATION OF MICHAEL P.                                   G O R DO N     600 University Street
     BROWN - 4                                                                  T IL DE N    Suite 2915
                                                                               THOMAS        Seattle, WA 98101
                                                                              C O R DE L L   206.467.6477
                Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 5 of 221




 1                       had completed an “investigation” and had “determined” that Ms. Barnhart
 2
 3                       engaged in a “concerted effort” to “hide evidence” in this lawsuit.10
 4
                10.      The “doxing” Ms. Barnhart was upset over was Plaintiffs’ January 4 filing of a
 5
 6   declaration from Kim Fulmer (Dkt. 27-3), submitted in opposition to Defendants’ Motion to
 7
 8   Dismiss on personal jurisdiction grounds (Dkt. 17). Ms. Fulmer had a longstanding Twitter
 9
10   “feud” with Ms. Barnhart, which was entirely unrelated to this lawsuit. Plaintiffs located her and
11
     prepared and filed a declaration from her, ostensibly to buttress their argument in favor of
12
13   personal jurisdiction. But they chose to include in that declaration very sensitive personal
14
15   information about Ms. Barnhart, regarding an eight-year-old criminal charge in an entirely
16
17   unrelated matter.11 They also included a detailed recitation of the totally irrelevant Twitter feud
18
     from seven months prior, including screenshots showing Ms. Barnhart responding to threats and
19
20   harassment from others, by stating that if they “come for me” she has friends in biker gangs that
21
22   will protect her.12 They did not include the threatening tweets Ms. Barnhart was responding to.13
23
24   In her declaration Ms. Fulmer testified that because of the May 2020 tweets, she “continues to be
25   in reasonable fear for my and my family’s personal safety from Ms. Barnhart and [Defendant]
26
27   Ms. Paulson.” This testimony is not credible14 and, more importantly, has nothing to do with
28
29   personal jurisdiction over Defendants in this lawsuit.
30
31
32
33
34      10
             Dkt. 30-1 at ¶ 17.
35      11
            Dkt. 27-3 at ¶ 15. That charge was later dismissed at the request of the prosecutor, but that important fact was
36
     omitted from the Fulmer Declaration.
37       12
             Id. at ¶ 9.
38       13
            Id., see Ex. B at 9.
39       14
            Id. at ¶ 15. This testimony is not believable. Ms. Barnhart apologized to Ms. Fulmer in August 2020 for the
40   earlier tweets, and Ms. Fulmer accepted that apology on August 18, 2020, after which the two had pleasant and
41   friendly Twitter interactions. Dkt. 38-1 at ¶ 18. Also, it is not plausible Ms. Fulmer has lived in constant
42   “reasonable” fear of Ms. Barnhart since May 2020, but apparently chose to do nothing about reporting that threat
43   until seven months later, and then chose to report it by filing a declaration in an unrelated civil lawsuit in Seattle
44   (Ms. Fulmer lives in North Carolina). Finally, Ms. Barnhart explained that, at the time of the “threatening” tweet,
     Ms. Fulmer and her Twitter friends laughed it off as a joke and made fun of Ms. Barnhart for making it. Ex. B at
45   107, 112.


     SUPPLEMENTAL DECLARATION OF MICHAEL P.                                       G O R DO N      600 University Street
     BROWN - 5                                                                      T IL DE N     Suite 2915
                                                                                   THOMAS         Seattle, WA 98101
                                                                                  C O R DE L L    206.467.6477
              Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 6 of 221




 1            11.      The total irrelevance of the “biker gang” tweet and the eight-year-old criminal
 2
 3   charge is underscored by the fact that Plaintiffs did not rely on those facts or those declaration
 4
     paragraphs in their Response Brief.15 Ms. Barnhart believed, quite reasonably under the
 5
 6   circumstances, that these were included for the purpose of harassing and intimidating her, and
 7
 8   punishing her for having offended Mr. Saltz in a Twitter exchange with him in November
 9
10   2020.16 That exchange began on November 4, 2020, when Ms. Barnhart posted a Tweet in which
11
     she questioned whether Mr. Saltz was a “real lawyer”—she was honestly skeptical because she
12
13   did not think “real” lawyers litigated their cases on Twitter.17 She later acknowledged to me that
14
15   this tweet was “rude.”18 His response was to challenge her to meet him in his office in person to
16
17   discuss her tweet, and to threaten that he would sue her over it.19 He posted that threat to her
18
     once, and then posted it again later that day, “tagging” other Twitter accounts to that posting—
19
20   accounts that, she explained, would go on to assist in the subsequent online harassment.20 Mr.
21
22   Saltz then repeated that “invitation” again in another tweet addressed specifically to her on
23
24   November 6, 2020.21
25            12.      The Fulmer Declaration also included the complete work email address and direct
26
27   telephone number (at the Washington Department of Transportation) for a person Plaintiffs
28
29   believed to be Ms. Barnhart.22 There was no legitimate reason to do this. It would have been a
30
31   very simple matter to redact enough of that information to demonstrate that the phone number
32   was a Washington number, and that the email address was a WDOT email address, while not
33
34   revealing enough to allow that information to be used to make unwanted contact with Ms.
35
36      15
           Dkt. 27 at 4 n.25 (the only references in the brief to the Fulmer Declaration).
37      16
           Ex. B at 129.
38      17
           Ex. B at 32.
39      18
            Id.; see also id. at 24 (“I’ve been rude to him that’s all I’m guilty of.”).
40      19
           Attached as Exhibit E is a true and correct copy of a November 4, 2020 tweet posted twice by Mr. Saltz
41
     addressed to Ms. Barnhart.
42      20
            Id. “Tagging” refers to adding other Twitter “addresses” in a tweet, to ensure that those accounts receive the
43   tweet you have sent.
44      21
           Ex. B at 25.
45      22
           Id. at ¶ 10.


     SUPPLEMENTAL DECLARATION OF MICHAEL P.                                      G O R DO N      600 University Street
     BROWN - 6                                                                     T IL DE N     Suite 2915
                                                                                  THOMAS         Seattle, WA 98101
                                                                                 C O R DE L L    206.467.6477
             Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 7 of 221




 1   Barnhart. Indeed, Plaintiffs’ counsel took great care to redact the contact information for their
 2
 3   clients, in the exhibits that contained that information.23 They even took the time to redact the
 4
     name of the Westbrooks’ pet from their lease agreement, apparently concerned about the dog’s
 5
 6   privacy interest.24 They apparently also decided that Ms. Barnhart, a non-party witness, did not
 7
 8   deserve that courtesy.
 9
10           13.      As Mr. Saltz must have expected and intended, those irrelevant but damaging
11
     portions of the Fulmer Declaration were broadcasted to the massive social media audience that
12
13   he played an important role in creating. In one email, Ms. Barnhart explained in a despairing
14
15   tone: “Thousands of people hate me. There are videos that will never go away and documents
16
17   spread over the entire internet that will never go away.”25 In another, she lamented: “Everyone
18
     believes what he [Mr. Saltz] is saying about me. Over a million people know all about me.”26 In
19
20   yet another, she explained: “I’ve had personal information shared about me, videos made
21
22   berating me, fearful for my kids and my grandkids safety, my safety . . . had to deal with issues
23
24   of incidents that happened 8 years ago [the 2012 criminal charge that Plaintiffs needlessly
25   exposed] . . .”27 In still another, she wrote: “I’ve already been tried and convicted.”28 And in
26
27   another: “The only thing I wanted to keep private they have spread all over the internet.”29
28
29           14.      One of those videos—by a YouTube channel operated under the name
30
31   “CreepShow Art”—was seventeen minutes long and dedicated almost entirely to abusing Ms.
32   Barnhart over the contents of the Fulmer Declaration. It has so far drawn over 200,000 views.30
33
34   Another video, published by a YouTube channel operator named Emily D. Baker—who Mr.
35
36
37      23
           Dkt. 27-2 at 26.
38      24
           Id.
39      25
           Ex. B at 165.
40      26
           Ex. B at 148.
41      27
           Ex. B at 129.
42      28
           Ex. B at 167.
43      29
           Ex. B at 18.
44      30
           Attached hereto as Ex. F is a screenshot from this video, showing the number of views. The video can be
45   found at https://www.youtube.com/watch?v=-OXRwbD2QKc&feature=youtu.be.


     SUPPLEMENTAL DECLARATION OF MICHAEL P.                                   G O R DO N     600 University Street
     BROWN - 7                                                                  T IL DE N    Suite 2915
                                                                               THOMAS        Seattle, WA 98101
                                                                              C O R DE L L   206.467.6477
             Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 8 of 221




 1   Saltz personally promotes and frequently communicates with publicly on his Twitter account—
 2
 3   also predictably “covered” this declaration. She opined to her very large audience that, in putting
 4
     Ms. Barnhart’s 2012 criminal charge into the Fulmer Declaration, Mr. Saltz was motivated at
 5
 6   least in part by a desire to retaliate against Ms. Barnhart, for what Ms. Baker referred to as Ms.
 7
 8   Barnhart “riling” Mr. Saltz in an earlier tweet. That video has so far drawn over 143,000 views.31
 9
10   Ms. Barnhart was especially troubled by the fact that the story being spread on social media, by
11
     Ms. Baker and others, was that Ms. Barnhart “deserved” the deluge of online abuse she was
12
13   receiving after the filing of the Fulmer Declaration, because she had dared to be rude to an
14
15   attorney.32
16
17           15.      Ms. Barnhart told me that, in an attempt to escape the public harassment, she
18
     largely removed herself from social media after the Fulmer Declaration was filed and publicized.
19
20   Mr. Saltz learned that Ms. Barnhart had done this. On January 1, 2021 he also learned from a
21
22   friend of Ms. Barnhart that she was suffering serious health effects since the filing of the Fulmer
23
24   Declaration and ensuing harassment.33 That friend pleaded with him to leave her alone: “You are
25   causing harm to her health. Please, I beg you, leave her out of this.”34 Instead of backing off, or
26
27   proceeding with the subpoena he had said he was going to issue to her, Mr. Saltz responded by
28
29   intensifying the pressure directly on Ms. Barnhart. The same day he learned about her
30
31   compromised health, he sent several “direct messages” via Twitter to that same friend of Ms.
32   Barnhart, asking that she deliver to Ms. Barnhart, on his behalf, the following threat: Ms.
33
34   Barnhart could “get into trouble” if she did not “cooperate with us and tell us what she knows
35
36
37
38
39
40
41
42      31
            Attached hereto as Ex. G is a screenshot from that video.
43      32
           Ex. B at 31 (Ms. Baker used much more “colorful” language in her taunts directed at Ms. Barnhart).
44      33
           Attached as Exhibit I is a true and correct screenshot of this message.
45      34
           Id.


     SUPPLEMENTAL DECLARATION OF MICHAEL P.                                   G O R DO N     600 University Street
     BROWN - 8                                                                  T IL DE N    Suite 2915
                                                                               THOMAS        Seattle, WA 98101
                                                                              C O R DE L L   206.467.6477
             Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 9 of 221




 1   privately and voluntarily,” but Mr. Saltz “wanted to avoid all that, find out what she knows, and
 2
 3   let her go.”35
 4
              16.      On January 4—just three days after sending this “do what we say or else”
 5
 6   message to Ms. Barnhart—Mr. Saltz filed a declaration in this Court, swearing under oath that he
 7
 8   had not sent Ms. Barnhart “any direct messages, let alone any messages of a harassing or
 9
10   threatening nature.”36 But his January 1st message to Ms. Barnhart was sent via “direct message,”
11
     albeit to an intermediary who he instructed to deliver it to Ms. Barnhart. And it was
12
13   “threatening”—Ms. Barnhart (reasonably) took it that way. See Section II-A-3, below.
14
15            17.      Mr. Saltz’s threat increased Ms. Barnhart’s anxiety and fear. She told me she had
16
17   previously seen a tweet from Mr. Saltz, related to this case, in which he responded in a
18
     threatening manner to a tweet from a different woman. That woman simply said she had “heard”
19
20   other people say he’s not really the Westbrooks’ attorney, and politely asked “Can you
21
22   confirm?” His response was to threaten to “turn” his “prosecutorial attention” to her.37 Ms.
23
24   Barnhart was convinced—despite my attempts to explain otherwise—that she was going to be
25   sued and thrown in jail simply because she exercised her right to remove her information from
26
27   social media.38
28
29            18.      In his declaration, Mr. Saltz also stated that he had personally conducted an
30
31   “investigation” and “was able to determine” that Ms. Barnhart had engaged in a “concerted
32   effort” with Ms. Paulson to “hide . . . evidence of a known connection between Defendants and
33
34   the person known to me as Lori Ann Barnhart.”39 His only grounds for that “determination” was
35
36   the fact that Ms. Barnhart had removed herself from social media after being doxed in the
37
38
39       35
            Ex. B at 121-24 (emphasis added). Specifically, Mr. Saltz was telling Ms. Barnhart she could “get in trouble”
40   simply because she removed her own social media accounts, in response to the abuse she received after the filing of
41   the Fulmer Declaration.
42       36
            Dkt. 30-1 at ¶ 8 (emphasis added).
43       37
            A true and correct copy of that Twitter exchange is attached as Exhibit H (emphasis added).
44       38
            Ex. B at 129, 145, 165.
45       39
            Dkt. 30-1 at ¶ 17.


     SUPPLEMENTAL DECLARATION OF MICHAEL P.                                     G O R DO N     600 University Street
     BROWN - 9                                                                    T IL DE N    Suite 2915
                                                                                 THOMAS        Seattle, WA 98101
                                                                                C O R DE L L   206.467.6477
             Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 10 of 221




 1   Fulmer Declaration. As he expected and intended, Mr. Saltz’s unfounded sworn “determination”
 2
 3   of Ms. Barnhart’s (and Defendants’) guilt was broadcasted to a huge social media audience.40
 4
             19.      Ms. Barnhart eventually appeared to surrender to the proposition that attorneys
 5
 6   are permitted to use their power and status to abuse and retaliate against members of the public
 7
 8   who offend them, and nothing will be done about it. In an email dated January 8, 2021, she
 9
10   wrote: “It’s very obvious that this [Mr. Saltz’s] behavior is legal. A successful high powered
11
     attorney that wins all his cases knows the law. I will let him continue with it. Everyone believes
12
13   what he is saying about me.”41
14
15           20.      I repeatedly tried to calm her fears by explaining that she had broken no laws and
16
17   had (as far as I could tell) done nothing that would justify making her a defendant in this lawsuit.
18
     Those assurances did not seem to do much good.42 She was convinced that she was going to jail,
19
20   but wrote: “Jail would be easier than what I am going through now.”43 On January 10, Ms.
21
22   Barnhart began sending emails to me that I found confusing. In one email, she said: “I was being
23
24   played this whole time. This is why [Mr. Saltz] keeps trying to entice me.”44 But then she began
25   to suggest that I was somehow “in” on the same effort, because I “agreed to what they want.”45
26
27   She wrote: “Nobody believes me, not even you.”46 I attempted to get clarification, explain that I
28
29   had taken her at her word, and asked her to speak with me about her concerns,47 but to no avail.
30
31   She responded by saying “[t]hey have been tracking me . . . Oh well they had a great time with
32   me.”48 She was convinced that she would go to jail over Mr. Saltz’s baseless but publicly-sworn
33
34
35      40
            Attached as Exhibit G is a true and correct screenshot from Ms. Baker’s January 5, 2021 “coverage” of Mr.
36   Saltz’s sworn but groundless “determination” that Ms. Barnhart conspired with Defendants to “hide evidence.” The
37   video can be found at: https://www.youtube.com/watch?v=YDmAcXloPpo.
38       41
            Ex. B at 148.
39       42
            Ex. B at 147, 153, 156, 162.
40       43
            Ex. B at 145.
41       44
            Ex. B at 157.
42       45
            Ex. B at 167.
43       46
            Id.
44       47
            Ex. B at 168.
45       48
            Ex. B at 170, 172.


     SUPPLEMENTAL DECLARATION OF MICHAEL P.                                  G O R DO N     600 University Street
     BROWN - 10                                                                T IL DE N    Suite 2915
                                                                              THOMAS        Seattle, WA 98101
                                                                             C O R DE L L   206.467.6477
               Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 11 of 221




 1   and widely-published “determination” that she had conspired with Ms. Paulson to “hide
 2
 3   evidence.”49
 4
               21.      I now understand that, on January 12th, Ms. Barnhart contacted Plaintiffs’ counsel.
 5
 6   She gave them her emails with me, and gave them total access to all of her social media
 7
 8   accounts, including passwords. This, of course, is much more access to her personal life than
 9
10   they would have enjoyed had they served their subpoena and proceeded in that manner. The next
11
     day, Plaintiffs filed the Second Declaration. Having secured what he wanted from Ms. Barnhart,
12
13   that evening Mr. Saltz—the person she blamed for leading a campaign of harassment against
14
15   her—took to Twitter to “thank” Ms. Barnhart and call her a “class act.”50 This, presumably, was
16
17   what Mr. Saltz meant when he told her Ms. Barnhart would “let her go” if and only if she
18
     “cooperated.” But as explained in Section II, that cooperation came in the form of a declaration
19
20   that is almost entirely, demonstrably, untrue.
21
22             22.      In a January 5, 2021 email to me, one week before she surrendered to the
23
24   campaign of harassment, signed a false declaration, and handed over total access to her social
25   media accounts to Mr. Saltz, Ms. Barnhart wrote: “I hope a judge sees what they do to innocent
26
27   people.”51
28
29                   II. THE FALSE ASSERTIONS IN THE SECOND DECLARATION
30
31   A.        Ms. Barnhart reviewed, suggested changes to, and was very eager to sign the First
32             Declaration before I called off the filing.
33
               23.      The Second Declaration states that Ms. Barnhart was reluctant to sign the First
34
35   Declaration, because: (1) it unfairly “maligned” Mr. Saltz; and (2) she was “uncomfortable” with
36
37   my suggestion that we might make “tweaks” to the declaration after she signed. Indeed, the
38
39   Second Declaration is drafted to give the impression that Ms. Barnhart decided not to sign the
40
41
42
43        49
             Ex. B at 145, 165, 172.
44        50
             Attached hereto as Exhibit J is a true and correct screenshot of Mr. Saltz’s tweet from January 13, 2021.
45        51
             Ex. B at 24.


     SUPPLEMENTAL DECLARATION OF MICHAEL P.                                       G O R DO N      600 University Street
     BROWN - 11                                                                     T IL DE N     Suite 2915
                                                                                   THOMAS         Seattle, WA 98101
                                                                                  C O R DE L L    206.467.6477
             Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 12 of 221




 1   First Declaration because of these concerns.52 The email record exposes this as patently false,
 2
 3   and also contradicts what the Second Declaration now says about Ms. Barnhart’s “concerns.”
 4
 5            1.       The emails prove Ms. Barnhart was exceedingly eager to sign the First
 6                     Declaration.
 7            24.      On January 5, 2021, I emailed Ms. Barnhart to ask if she would be willing to sign
 8
 9   a declaration describing the extent of her contact with Defendants, and responding to the
10
11   Declaration of Kim Fulmer filed by Plaintiffs in this case.53 Shortly after that, we talked by
12   telephone for 39 minutes. After that call, Ms. Barnhart proceeded to prepare—without any
13
14   involvement from me—and send me a 1500-word “statement” regarding her very limited
15
16   relationship with Defendant Paulson, and the abuse and harassment she had suffered since
17
18   Plaintiffs filed the Fulmer Declaration. That declaration was filed ostensibly in support of
19   Plaintiffs’ response to Defendants’ personal jurisdiction challenge, but included totally
20
21   irrelevant—but highly damaging—revelations about, and false accusations directed at, Ms.
22
23   Barnhart.
24
              25.      On January 6, 2021, I exchanged three drafts of the First Declaration with Ms.
25
26   Barnhart, as well as a large number of emails relating thereto. Indeed, on that one day we
27
28   exchanged 53 emails.54 I admonished her to read the drafts carefully and not to attest to anything
29
30   just because I had included it.55
31
              26.      Ms. Barnhart reviewed those drafts carefully, suggested changes, and was very
32
33   eager to sign the final version.56 Once I learned she did not have a scanner in her home, we
34
35   exchanged several emails in the early evening about how she would sign the declaration. Ms.
36
37
38      52
            Dkt. 38-1 at ¶ 22 (“Mr. Brown thereafter sought to have me sign a declaration on behalf of Defendants that did
39   nothing more than attack and malign Plaintiffs’ counsel, which I thought to be inappropriate and ultimately did not
     do.”).
40      53
            Ex. B at 26.
41
42
        54
            Ex. B at 40 – 118.
43
        55
            Ex. B at 54 (“Let me know if you see anything that looks incorrect (don’t assume that I have the story right!”);
     Ex. B at 69 (“I added a lot of stuff so please read it carefully and let me know what we should change.”). It is my
44   practice to admonish declarants in this manner.
45      56
            Ex. B at 59, 175, 77-102.


     SUPPLEMENTAL DECLARATION OF MICHAEL P.                                      G O R DO N      600 University Street
     BROWN - 12                                                                    T IL DE N     Suite 2915
                                                                                  THOMAS         Seattle, WA 98101
                                                                                 C O R DE L L    206.467.6477
             Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 13 of 221




 1   Barnhart eagerly suggested several ways she could get the declaration signed, including using a
 2
 3   scanning app on her phone, getting it to a friend to email to me, driving to a local store that has a
 4
     scanner, and driving to a store to buy printer ink.57 At approximately 6:30 p.m., I decided not to
 5
 6   file the declaration that evening, and communicated that to Ms. Barnhart.58 Even then, she
 7
 8   repeated her eagerness to do whatever it took to sign it that evening, including by offering
 9
10   (again) to drive to Walmart. She explained she could do this despite the fact that it was after-
11
     hours, because she would be “up all night.”59 She then sent another email asking whether she
12
13   would need legal sized paper to print the declaration.60 This is not the behavior of someone who
14
15   is reluctant, uncomfortable, or feeling pressured to sign a declaration. It leaves no room for any
16
17   conclusion other than that Ms. Barnhart would have eagerly signed it, were it not for my late
18
     change to the plan.
19
20            2.       The accusation that I planned to make changes to the First Declaration
21                     without Ms. Barnhart’s express approval, is deliberately misleading.
22
23            27.      The Second Declaration points out that I suggested to Ms. Barnhart that I might
24
     need to make “tweaks” to the First Declaration on the evening of January 6 after she signed it,
25
26   and asserts that Ms. Barnhart was “uncomfortable” with that. Dkt. 38-1 at ¶ 23.61 This allegation
27
28   is drafted intentionally to be misleading. Of course it is improper for an attorney to make
29
30   changes to a declaration after it is signed, unless the declarant is informed of the change(s) and
31
     consents.62 The Second Declaration paraphrased the first sentence of the email I sent to Ms.
32
33   Barnhart (mentioning the possibility of “tweaks”), but intentionally withheld the actual email and
34
35   intentionally omitted any mention of the critical sentence that followed: “Of course I will not
36
37
        57
38          Id.
        58
39          Id. at 97.
         59
40          Id. at 100.
         60
41          Id. at 101.
         61
42          When I made this statement I knew it would be difficult for Ms. Barnhart to print, sign, and return a signature
43   page to me, and that the drafting and editing would carry on late into the night, such that having her sign and return a
     signature page multiple times would be prohibitively inconvenient. See Ex. B at 77-86.
44       62
            I confirmed this with Legal Ethics expert Professor John Strait, Emeritus Professor of Law, Seattle University.
45   Professor Strait will prepare a written confirmation of this should the Court desire.


     SUPPLEMENTAL DECLARATION OF MICHAEL P.                                       G O R DO N     600 University Street
     BROWN - 13                                                                     T IL DE N    Suite 2915
                                                                                   THOMAS        Seattle, WA 98101
                                                                                  C O R DE L L   206.467.6477
               Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 14 of 221




 1   make any changes without you reviewing them.”63 Further, the suggestion that Ms. Barnhart was
 2
 3   “uncomfortable” with this is belied by her conduct after receiving that email: she said nothing
 4
     about any “discomfort,” and indeed proceeded to bend over backwards to do exactly as I had
 5
 6   proposed, by looking for any possible way to execute the First Declaration.64
 7
 8              3.       Ms. Barnhart’s concern about the First Declaration unfairly “maligning”
 9                       Mr. Saltz is contradicted by her eagerness to sign it, and her perfectly
10                       consistent descriptions of Mr. Saltz in “malignant” terms.
11
                28.      Perhaps the most remarkable aspect of Ms. Barnhart’s recantation is her insistence
12
13   that she thought it was “inappropriate” to “malign” Mr. Saltz. Dkt. 38-1 at ¶ 22. First, as
14
15   explained above, Ms. Barnhart reviewed, edited, and was eager to sign the First Declaration,
16
17   which was derived in part from her self-prepared “statement,” which included very unkind
18
     sentiments about Mr. Saltz.65
19
20              29.      Second, the First Declaration was exceedingly mild in describing Ms. Barnhart’s
21
22   actual feelings about Mr. Saltz, and what she recognized as his abusive behavior. When she first
23
24   contacted Ms. Paulson after learning she had been unfairly exposed in the Fulmer Declaration,
25   Ms. Barnhart referred to Mr. Saltz as “that slimy lawyer.”66 In her communications to me, from
26
27   the very first email, she likewise described him in what can only be called “malignant” terms:
28
29   threatening, “harass[ing],” “pompous,” “arrogant,” “the creep,” and that “creepy, stalking
30
31   attorney.”67 Indeed, two days after the date on which she now claims she was uncomfortable
32   signing the First Declaration because it unfairly maligned Mr. Saltz, Ms. Barnhart wrote the
33
34   following to me: (“this man” refers to Mr. Saltz)68:
35
36
37      63
            Ex. B at 88. The Court will see that this email contains no “health information,” and Plaintiffs’ counsel know
38   full well that any privilege that might have attached to this email was intentionally waived when that very email was
39   used to malign me. Rock River Communications, Inc. v. Universal Music Group, Inc., 745 F.3d 343, 352 (9th Cir.
40   2014); Bittaker v. Woodford, 331 F.3d 715, 719 (9th Cir. 2003).
         64
41          Ex. B at 95-101.
42       65
            Ex. B at 32.
43      66
             Supplemental Declaration of Katherine Paulson (filed herewith), ¶ 3.
44      67
             See Ex. B at 1, 8, 18, 19, 32.
45      68
             Ex. B at 129.


     SUPPLEMENTAL DECLARATION OF MICHAEL P.                                         G O R DO N     600 University Street
     BROWN - 14                                                                       T IL DE N    Suite 2915
                                                                                     THOMAS        Seattle, WA 98101
                                                                                    C O R DE L L   206.467.6477
             Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 15 of 221




 1                    I am disgusted that this man thinks it is okay to stalk, harass, and
 2
 3                    accuse me of committing crimes with zero proof of anything . . .
 4
                      I’ve had personal information shared about me, videos made
 5
 6                    berating me, fearful for my kids and my grandkids safety . . .
 7
 8                    Nobody has the right to threaten me with legal action as this man
 9
10                    has done with his pompous and arrogant attitude. He is using me as
11
                      an example . . . He is proud of it too.
12
13   She blamed his filing of the Fulmer Declaration, his filing of his own declaration falsely
14
15   accusing her of conspiring to “hide evidence,” and his conduct towards her on social media, for
16
17   causing her anxiety, fear for her safety and her family’s, and more.69
18
             30.      Third, the record overwhelmingly contradicts the specific assertion in the Second
19
20   Declaration, that “Mr. Saltz has not threatened me. Nor have I ever told Mr. Brown that Mr.
21
22   Saltz threatened me,” and specifically belies her testimony that she did not take as “threatening”
23
24   the series of direct messages Mr. Saltz’s sent to her, through an intermediary, on January 1,
25   2021.70 The email record conclusively refutes each of these statements:
26
27            30(a) Ms. Barnhart’s immediate reaction when her friend forwarded Mr. Saltz’s
28
29                     threatening January 1, 2021 messages was this: “More threats directed at me!”71
30
31            30(b) In a January 7, 2021 email to me, Ms. Barnhart characterized Mr. Saltz’s
32                     messages as “basically telling me to cooperate or else.”72
33
34            30(c) On January 8, 2021, Ms. Barnhart told me by email: “Nobody has the right to
35
36                     threaten me with legal action as this man [Mr. Saltz] has done with his pompous
37
38                     and arrogant attitude.”73
39
40
41      69
           Id.; see also id. at 165.
42      70
           Dkt. 38-1 at ¶ 27; 22.
43      71
           Ex. B at 120-24 (emphasis added).
44      72
           Ex B at 117.
45      73
           Ex. B at 129 (emphasis added).


     SUPPLEMENTAL DECLARATION OF MICHAEL P.                            G O R DO N     600 University Street
     BROWN - 15                                                          T IL DE N    Suite 2915
                                                                        THOMAS        Seattle, WA 98101
                                                                       C O R DE L L   206.467.6477
                 Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 16 of 221




 1                 30(d) On January 11, 2021, Ms. Barnhart said: “I can’t believe this world we live in
 2
 3                             where we can’t even tell people to leave us alone, where people can threaten you
 4
                               and you just have to shut up and take it.”74
 5
 6                 30(e) Also on January 11, 2021, Ms. Barnhart wrote, in reference to Mr. Saltz:
 7
 8                             “[T]elling assholes to leave me alone apparently isn’t the right thing to do. It’s
 9
10                             okay for people to dogpile and threaten me though.”75
11
     Further, Ms. Barnhart reviewed, edited, and was very eager to sign a declaration that referred to
12
13   “threats” she received from Mr. Saltz no fewer than three times.76 She was anything but
14
15   uncomfortable with those statements or with attesting to them under oath. Finally, Ms.
16
17   Barnhart’s repeated statements, that Mr. Saltz was “stalking” and “harassing” her, only
18
     underscore that she felt his behavior was threatening.
19
20   B.           I did not “encourage” Ms. Barnhart to file bar grievances against Ms. Saltz nor did
21                I “instruct” her how to do so.
22
23                31.      The Second Declaration alleges that I “tried to encourage [Ms. Barnhart] to file
24
25   state bar complaints against” Mr. Saltz and instructed her on how to do it.77 This, also, is simply
26
27   false, and is proven so by the very email that it purports to characterize. When Ms. Barnhart first
28
29   contacted me, she was upset over having highly sensitive personal information publicly exposed
30
31   in the Fulmer Declaration. My initial response was to explain generally what she could do to
32
33   respond. The paragraph that Plaintiffs’ characterize here, but do not provide to the Court, is as
34
35   follows:78
36
37
38
39
40
          74
41            Id. at 175.
          75
42           Id. at 172 (emphasis added).
          76
43           Ex. B at 71-72, 90-91.
          77
44           Dkt. 38-1 at ¶¶ 22, 26.
45        78
               Ex. B at 176.


     SUPPLEMENTAL DECLARATION OF MICHAEL P.                                    G O R DO N     600 University Street
     BROWN - 16                                                                  T IL DE N    Suite 2915
                                                                                THOMAS        Seattle, WA 98101
                                                                               C O R DE L L   206.467.6477
                 Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 17 of 221




 1
 2
 3
 4
 5
 6
 7
 8   I believe this to be reasonable and truthful information. There is no “encouragement” here to file
 9
10   a bar grievance, or “instruction” on how to do so. Indeed, the last sentence is discouragement,
11
12   and to my recollection Ms. Barnhart and I did not discuss this thereafter.
13
14   C.           Ms. Paulson did not “tell” Ms. Barnhart not to contact Mr. Saltz and to contact me
                  instead.
15
16                32.      In a similar vein, the Second Declaration asserts that Ms. Paulson “told [Ms.
17
18   Barnhart] expressly not to contact Plaintiffs’ Counsel but to contact her attorney, Michael
19
20   Brown, instead.” Dkt. 38-1 at ¶ 19. This is another blatant misrepresentation of fact. The Twitter
21
22   exchange to which the Second Declaration refers (but does not include) shows that Ms. Paulson
23
24   simply said this: “You can speak to my attorney if you’d like. He isn’t sure if he can help.”79
25
26   D.           Ms. Barnhart repeatedly confirmed that her account of her relationship with Ms.
27                Paulson was perfectly consistent with Ms. Paulson’s.
28
29                33.      The Second Declaration states that Ms. Barnhart was “suspicious of my motives”
30   in communicating with her regarding the subpoena, because the information she had would
31
32   somehow contradict Defendants’ arguments against personal jurisdiction.80 This is demonstrably
33
34   false.
35
36                34.      This allegedly contradictory information, we now know, is the comical assertion
37   in the Second Declaration, that Ms. Barnhart acted as Ms. Paulson’s “agent” and “bulldog,”
38
39   awaiting “instructions” from her master as to what nefarious mission to carry out next in Ms.
40
41   Paulson’s name.81 Plaintiffs’ counsel clearly drafted this, for Ms. Barnhart to sign, in an attempt
42
43        79
               Second Supplemental Declaration of Katherine Paulson (filed herewith), ¶ 3 (emphasis added).
44        80
               Dkt. 38-1 at ¶ 25.
45        81
               Dkt. 38-1 at ¶¶ 6-11.


     SUPPLEMENTAL DECLARATION OF MICHAEL P.                                      G O R DO N     600 University Street
     BROWN - 17                                                                    T IL DE N    Suite 2915
                                                                                  THOMAS        Seattle, WA 98101
                                                                                 C O R DE L L   206.467.6477
             Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 18 of 221




 1   to show a connection between Defendants and Washington State, because Ms. Barnhart is a
 2
 3   resident of Washington.82 But Ms. Barnhart’s previous communications to me told exactly the
 4
     opposite of this television-script “enforcer” fantasy.
 5
 6            35.      In my first email to Ms. Barnhart, I explained that the “Washington” connection
 7
 8   was the reason Plaintiffs’ counsel targeted her for the doxing and other harassment she had
 9
10   written to me about.83 Here response was emphatic: “Katie has never asked me to do anything for
11
     her! We tweeted on occasion but she never instructed me to do anything nor would I.”84 Ms.
12
13   Barnhart repeated that assertion, again with great emphasis, in the personal statement she
14
15   prepared, entirely on her own, as the foundation for the First Declaration: “Katie has never, ever,
16
17   asked me to do anything for her.”85 Again, Plaintiffs’ counsel publicly bragged that they read
18
     these emails before they prepared the Second Declaration. Yet they included in that declaration
19
20   these assertions of fact that are directly refuted by Ms. Barnhart’s own words, and procured Ms.
21
22   Barnhart’s sworn signature to that declaration, while deliberately withholding the evidence that
23
24   plainly contradicts her testimony. The Declaration of Ms. Paulson, filed herewith, further
25   addresses the merits of the fantastic tale of Ms. Barnhart’s “agency” as Ms. Paulson’s “bulldog.”
26
27            36.      Another glaring area of contradiction, between Ms. Barnhart’s own prior
28
29   statements and the Second Declaration, is her testimony that during the period of their
30
31   interactions online, Ms. Paulson knew she resided in Washington.86 Indeed, Ms. Barnhart now
32   testifies that she “frequently disclosed” this to Defendants.87 But Ms. Barnhart emphatically
33
34   confirmed to me, in our first conversation, that there was no reason for Ms. Paulson to have
35
36
37      82
           This “contact” with Washington would not support personal jurisdiction in any event, because it is unrelated to
38   the claims in this lawsuit.
39       83
            Ex. B at 2. At that time, I was not yet aware that Ms. Barnhart had had a Twitter spat with Plaintiffs’ counsel
40   in November 2020, such that Mr. Saltz had a personal ax to grind with Ms. Barnhart, in addition to wanting to use
41   her to try to establish personal jurisdiction on behalf of his clients.
42       84
            Ex. B at 4 (emphasis added).
43       85
            Id. at 33 (emphasis added).
44       86
             Dkt. 38-1 at ¶¶ 8, 11.
45       87
             Id.


     SUPPLEMENTAL DECLARATION OF MICHAEL P.                                       G O R DO N      600 University Street
     BROWN - 18                                                                     T IL DE N     Suite 2915
                                                                                   THOMAS         Seattle, WA 98101
                                                                                  C O R DE L L    206.467.6477
             Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 19 of 221




 1   known where she lived. And then Ms. Barnhart proceeded to review, edit, and repeatedly express
 2
 3   her eagerness to sign, the First Declaration, which stated “I have no reason to believe Ms.
 4
     Paulson knew which state I lived in until recently.”88
 5
 6           37.      Another example of Plaintiffs’ disregard for the truth is Ms. Barnhart’s sworn
 7
 8   assertion, that she stopped supporting Defendants YouTube channel in August 2020, because she
 9
10   didn’t like “the toxic environment Ms. Paulson was creating with her content.”89 Here again, her
11
     statements to me, orally and in the emails Plaintiffs withheld, told exactly the opposite story. In a
12
13   phone call and several emails, Ms. Barnhart explained that she stopped supporting Ms. Paulson’s
14
15   YouTube channel at that time because of the harassment Ms. Barnhart received from Ms.
16
17   Paulson’s online enemies, including the “declarant” Kim Fulmer, who attacked Ms. Barnhart
18
     because she continued to support Ms. Paulson’s channel. In her January 5, 2021 personal
19
20   statement, Ms. Barnhart explained:
21
22                    There are so many Twitter and YouTube trolls and sock accounts
23
24                    that would just follow me around because I supported [Ms.
25                    Paulson]. I tried to reason with them, but there is no reasoning
26
27                    with them . . . It got so bad that I stopped supporting [Ms.
28
29                    Paulson] and then all the trolls were my best friends. They wanted
30
31                    me to join their hate groups and troll [Ms. Paulson].90
32   Ms. Barnhart repeated that account in a December 31, 2020 email: “She [Ms. Paulson] has done
33
34   nothing wrong . . . I was standing up for what was right I was against bullying and harassment
35
36   and I know [Ms. Paulson] is too. I stopped supporting her because of them and their
37
38   harassment.”91 It bears repeating: these are the emails Plaintiffs’ counsel bragged about reading
39   before drafting the Second Declaration (but conspicuously failed to include with it).
40
41      88
           Ex. 85 at ¶ 11. This is consistent with Ms. Barnhart’s January 5, 2021 personal statement, in which she
42   explains that Ms. Paulson “doesn’t know much of anything about me.” Ex. 42.
43      89
           Dkt. 38-1 at ¶ 12 (emphasis added).
44      90
           Ex. B at 30-31 (emphasis added).
45      91
           Ex. B at 18 (emphasis added).


     SUPPLEMENTAL DECLARATION OF MICHAEL P.                                    G O R DO N      600 University Street
     BROWN - 19                                                                  T IL DE N     Suite 2915
                                                                                THOMAS         Seattle, WA 98101
                                                                               C O R DE L L    206.467.6477
             Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 20 of 221




 1           38.      Another example is Ms. Barnhart’s statement in the Second Declaration, that
 2
 3   “[t]hroughout a large portion of 2020, I was communicating with Ms. Paulson on Twitter on an
 4
     extremely frequent basis, and otherwise not less than several times a week.”92 But to me she said:
 5
 6   “We tweeted on occasion.”93
 7
 8           39.      Another example is Ms. Barnhart’s sworn assertion that she “also communicated
 9
10   with Ms. Paulson via email and direct messages.” Dkt. 38-1 at ¶ 6 (emphasis added). But in a
11
     January 5, 2021 email to me, she wrote about Ms. Paulson: “We have never spoke on the phone
12
13   and she’s never emailed me.”94
14
15           40.      Another example is Ms. Barnhart’s new, sworn assertion that her “relationship
16
17   with Ms. Paulson was far more significant than what Ms. Paulson represented in her declaration
18
     to the Court.”95 But Ms. Paulson’s declaration described that relationship in exactly the same
19
20   way that Ms. Barnhart was ready and eager to swear to in her First Declaration:
21
22                    Ms. Paulson’s Declaration: “I have had very limited interactions with Ms.
23
24                    Barnhart, do not know her well, and do not consider her to be a friend at all, let
25                    alone my “best friend.””96
26
27                    Ms. Barnhart’s First Declaration: “Ms. Paulson and I have never been friends and
28
29                    have had very little direct contact . . . I understand she might have referred to me
30
31                    as “her best friend” when I sent a comment during one of her videos. This was
32                    obviously not meant literally, based on the very limited nature of my interactions
33
34                    with Ms. Paulson.”97
35
36   Further, the story Ms. Barnhart was ready to swear to in the First Declaration was consistent with
37
38   Ms. Barnhart’s earlier statements to me, that in April of 2020, she “reached out” to Ms. Paulson
39
40      92
           Dkt. 38-1 at ¶ 6.
41      93
           Ex. B at 4.
42      94
           Id. at 33 (emphasis added).
43      95
           Dkt. 38-1 at ¶ 12 (emphasis added).
44      96
           Dkt. 34 at ¶ 6
45      97
           Ex. B at 92-93.


     SUPPLEMENTAL DECLARATION OF MICHAEL P.                            G O R DO N     600 University Street
     BROWN - 20                                                          T IL DE N    Suite 2915
                                                                        THOMAS        Seattle, WA 98101
                                                                       C O R DE L L   206.467.6477
                 Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 21 of 221




 1   and told her personal details about her life story, but that “was the only real conversation we had
 2
 3   and it ended there.”98
 4
 5   E.           Ms. Barnhart’s assertion—that she mistrusted me “from the very first
 6                interaction”—is flatly contradicted by her subsequent conduct.
 7                41.      In the Second Declaration Ms. Barnhart testifies that she mistrusted me “[f]rom
 8
 9   the very first interaction” she had with me.99 Her conduct tells the exact opposite story. After my
10
11   initial response to Ms. Barnhart’s email to me, Ms. Barnhart sent me four consecutive emails that
12   same day, before I responded to any of them.100 Over the subsequent 17 days, she would go on to
13
14   send me at least 77 emails and participate in two long telephone conversations. In those emails
15
16   and calls, she shared with me not only her feelings about how she was treated by Mr. Saltz, and
17
18   the story of her limited relationship with Ms. Paulson, but also voluntary shared extremely
19   personal details about her life history, health, and family.101 People do not behave in this manner,
20
21   over a period of weeks in extremely frequent communication, towards others whom they mistrust
22
23   “from the very first interaction.”
24
                  42.      Further, the “reason” Ms. Barnhart gives for mistrusting me from “the very first
25
26   interaction,” is an email exchange that came 13 days after our “first interaction,” and in fact
27
28   much closer (five days) to our last interaction. Ms. Barnhart says that I “led her to believe” that
29
30   Plaintiffs filed the Fulmer Declaration on December 24, 2020, in order to “intentionally mess
31
     with me,” rather than because it was a filing deadline.102 That is not what happened. On January
32
33   6, 2021, Ms. Barnhart emailed me, stating (among other things): “They purposely did that late
34
35   Christmas Eve because they knew nothing could be done about it until the following Monday.
36
37   They laughed and said merry Christmas.”103 In the rush of what was the afternoon of the filing
38
39
          98
40           Ex. B at 28.
41        99
             Dkt. 38-1 at ¶ 20.
42        100
              Ex. 30 at 3-6.
43        101
              See, e.g., Ex. B at 10.
44        102
                Dkt. 38-1 at ¶ 20.
45        103
                Ex. B at 62.


     SUPPLEMENTAL DECLARATION OF MICHAEL P.                               G O R DO N     600 University Street
     BROWN - 21                                                             T IL DE N    Suite 2915
                                                                           THOMAS        Seattle, WA 98101
                                                                          C O R DE L L   206.467.6477
                Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 22 of 221




 1   deadline for Defendants’ Reply, it did not occur to me to correct Ms. Barnhart as to this detail
 2
 3   and explain that the timing was not intentional. In my response, I simply said: “The Christmas
 4
     Eve timing of this is especially nice, right?”104
 5
 6
     F.         The Court should reject Plaintiffs’ transparent attempt to blame me, and Ms.
 7              Barnhart, for their reckless publication of contact information for the wrong “Lori
 8              Barnhart.”
 9
10              43.    Plaintiffs and declarant Kim Fulmer intentionally included in the Fulmer
11
     Declaration the direct work telephone number and email address (at the Washington Department
12
13   of Transportation) of a woman they believed to be Ms. Barnhart.105 There was no reason not to
14
15   redact at least enough of these to protect the target from unwanted contact. But it turns out Ms.
16
17   Fulmer and Plaintiffs were reckless in their attempt to publicly expose Ms. Barnhart’s contact
18
     information; the phone number and email address they published belonged to a different Lori
19
20   Barnhart. In emails to me on December 24, 25 and 26, Ms. Barnhart informed me of this, and
21
22   expressed concern that the “other” Lori Barnhart should be notified so she would not be
23
24   surprised if she received unwanted contact at her work phone number or email address. She
25   wrote: “I am going to try to contact her or her boss.”106 On Friday, December 26, I emailed the
26
27   other Lori Barnhart at the WDOT address to explain what I understood to be the mix-up.107 On
28
29   December 28, 2020 (the first business day since I learned of the doxing mistake), I called a
30
31   general WDOT line, and was eventually connected with the Assistant Attorney General who is
32   assigned to WDOT. I explained the situation to him as well, and sent him a copy of the Fulmer
33
34   Declaration.108 He said he would contact her and follow up.
35
36
37
          104
38           Id. at 63. Had I stopped and reflected, I might have thought to explain that while the abusive content and
39   agenda were of Plaintiffs’ choosing, the timing was not. In any event, I did not “lead Ms. Barnhart to believe” that
     the timing of the filing was nefarious. At most, I did not think to correct her belief in that regard.
40       105
             Dkt. 27-3 at ¶ 10.
41       106
42           Ex. B at 4, 6, 9.
43
         107
             Attached as Exhibit C is a true and correct copy of the email I sent to the “other” Lori Barnhart on December
     26, 2020.
44       108
             Attached as Exhibit D is a true and correct copy of the email I sent to the an Assistant Attorney General on
45   December 28, 2020, immediately after a phone call with him.


     SUPPLEMENTAL DECLARATION OF MICHAEL P.                                     G O R DO N      600 University Street
     BROWN - 22                                                                   T IL DE N     Suite 2915
                                                                                 THOMAS         Seattle, WA 98101
                                                                                C O R DE L L    206.467.6477
              Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 23 of 221




 1            44.      I clearly informed Ms. Barnhart that I had taken these steps to address her
 2
 3   concerns.109 She responded that same day by saying “thank you.”110 She repeatedly asked me for
 4
     “updates” on what I had heard back from the other Lori or the Attorney General’s office. I
 5
 6   repeatedly responded that I had heard nothing of substance.
 7
 8            45.      Ms. Barnhart now accuses me of failing to inform Mr. Saltz of his mistake in this
 9
10   regard. But from the very outset Ms. Barnhart repeatedly told me she had sent Mr. Saltz direct
11
     messages to his Twitter account, explaining the mistake.111 Indeed, she wrote to me that she had
12
13   told Mr. Saltz that she was not the “WDOT Lori” before he filed the Fulmer Declaration, but “he
14
15   filed it anyway.”112 She also informed me that she had made a public post on Twitter saying the
16
17   same thing.113 Indeed, in a January 6, 2021 email, Ms. Barnhart correctly blamed Mr. Saltz for
18
     ignoring her notice to him, that he had exposed the information for the wrong Lori Barnhart:
19
20   “Even though I notified him he had the wrong information he has continued with this an even
21
22   filed the 17-page document. He has not corrected his error since.”114 The only basis I had for
23
24   “informing” Mr. Saltz that he doxed the wrong Lori Barnhart, was Ms. Barnhart’s statement to
25   me saying so. I saw little to be gained by my reporting the same information indirectly that he
26
27   already had directly from the source.115
28
29            46.      Further, Ms. Barnhart and I had repeatedly discussed her concerns about being
30
31   publicly “linked” to Ms. Paulson’s side of this dispute, in light of the fact that she was being
32   targeted by Ms. Saltz and many others on social media because of her prior statements of support
33
34   for Ms. Paulson. I did not believe it was in Ms. Barnhart’s or Ms. Paulson’s interest for
35
36
37      109
             Ex. B at 11.
38      110
             Ex. B at 12.
39       111
             Ex. B at 51.
40       112
             Id. at 112
41       113
42           Id. at 37.
         114
43            Id. at 66 (emphasis added).
44
         115
             Plaintiffs’ excuse for not correcting their mistake appears to be that they didn’t believe Ms. Barnhart.
     Apparently, they didn’t bother even to look into the matter, choosing instead to ignore it. But there is no reason to
45   think they would have believed me, telling them what Ms. Barnhart told me, any more than they believed her.


     SUPPLEMENTAL DECLARATION OF MICHAEL P.                                       G O R DO N     600 University Street
     BROWN - 23                                                                     T IL DE N    Suite 2915
                                                                                   THOMAS        Seattle, WA 98101
                                                                                  C O R DE L L   206.467.6477
              Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 24 of 221




 1   Plaintiffs’ counsel to know I was in contact with Ms. Barnhart, especially given his penchant for
 2
 3   using social media as a weapon in this case. Ms. Barnhart agreed that this made sense. Indeed,
 4
     prior to January 6, 2021, Ms. Barnhart expressed ambivalence about filing a declaration that
 5
 6   would be perceived as supporting Ms. Paulson in this lawsuit. This is the reason we included, in
 7
 8   the second and final draft of the First Declaration, a statement that Ms. Barnhart was not
 9
10   “supporting” Ms. Paulson’s side in this dispute, but instead only wanted to point out the abusive
11
     nature of the Fulmer Declaration (and set the record straight with regard to her relationship with
12
13   Ms. Paulson).116 My emails to her also echo this concern. For example, in a December 30, 2020
14
15   email from me to Ms. Barnhart, I explained that I had spoken with Mr. Saltz, but assured her that
16
17   “I did not disclose that you and I are in touch.”117 Another email from me to her that day
18
     reiterates that “[t]hey are working very hard to try to paint you two as a ‘team’ and that is not
19
20   good for either of you.”118
21
22            47.     The Second Declaration states that Ms. Barnhart was “shocked and horrified” that
23
24   I did not repeat to Mr. Saltz what she had already told him, before and after he filed the Fulmer
25   Declaration. It accuses me of keeping Plaintiffs’ recklessness secret to get a “tactical advantage”
26
27   that was against Ms. Barnhart’s interests. This is nonsense. Ms. Barnhart agreed—quite
28
29   reasonably—that it was in her interests to keep her cooperation with me secret from Plaintiffs for
30
31   the time being. The inclusion of the “disclaimer” in the First Declaration was to protect her in
32   that regard. And she never pushed back or told me it was more important for me to repeat her
33
34   story to Mr. Saltz, than to maintain secrecy over her cooperation with Ms. Paulson. Further, once
35
36   the “other” Lori Barnhart was informed, as well as her employer and the Attorney General’s
37
38   office, the threat posed by Plaintiffs’ counsel’s (and Ms. Fulmer’s) recklessness had been
39   addressed.
40
41
42
43      116
            Ex. B: 70-71, 89-90.
44      117
            Ex. B at 13.
45      118
            Ex. B at 14.


     SUPPLEMENTAL DECLARATION OF MICHAEL P.                           G O R DO N     600 University Street
     BROWN - 24                                                         T IL DE N    Suite 2915
                                                                       THOMAS        Seattle, WA 98101
                                                                      C O R DE L L   206.467.6477
                Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 25 of 221




 1              48.     It is remarkable that Plaintiffs would attempt to shift blame to me for this
 2
 3   incident, and more outrageous that they apparently convinced Ms. Barnhart to take blame
 4
     herself, 119 while they take no responsibility whatsoever, either for their intentional inclusion of
 5
 6   damaging but irrelevant facts in the Fulmer Declaration, or their reckless publication—to
 7
 8   hundreds of thousands of persons, in videos that will never go away—of the wrong person’s
 9
10   contact information at a government agency. Indeed, as of this date, neither Plaintiffs nor Ms.
11
     Fulmer has corrected that filing, leaving on the record the contact information of a woman who
12
13   has nothing to do with this case, and leaving that information connected to a criminal charge that
14
15   is not hers, as well as salacious allegations that she associates with murderous biker gangs and
16
17   poses a danger to the safety of others.
18
19   G.         My statements to Ms. Barnhart regarding the subpoena were to accept service,
                preserve evidence, make appropriate objections, and abide by the Court’s order.
20
21              49.     On or about January 7, 2021, I received a copy of a subpoena that Plaintiffs
22
23   intended to serve on Ms. Barnhart. I forwarded the subpoena to Ms. Barnhart, and discussed with
24
     her what her options were in responding, once she was served.120 I made it clear to her, several
25
26   times, that she should not destroy any evidence related to this dispute, and instructed her that she
27
28   should not attempt to evade service, but should accept it if and when it was attempted and then
29
30   respond or object as appropriate.121
31
                50.     While the Second Declaration asserts that Ms. Barnhart just wanted to quickly
32
33   comply with the subpoena, the emails tell the opposite story. In fact, she expressed great upset
34
35   and defiance at being subpoenaed: “He has no business telling me to hand over anything.”122
36
37   Because Ms. Barnhart appeared to feel overwhelmed at the prospect of responding to a
38
     subpoena, I mentioned to her that one of the things that will happen if there is an objection is that
39
40
41
42        119
              Dkt. 38-1 at ¶ 28.
43        120
              Ex. B at 119.
44        121
              Ex. B at 130, 138, 139, 153, 162.
45        122
              Ex. B at 129.


     SUPPLEMENTAL DECLARATION OF MICHAEL P.                              G O R DO N     600 University Street
     BROWN - 25                                                            T IL DE N    Suite 2915
                                                                          THOMAS        Seattle, WA 98101
                                                                         C O R DE L L   206.467.6477
              Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 26 of 221




 1   there will be more time before she would have to respond.123 I never suggested that she make any
 2
 3   baseless objections or that she object, as the Second Declaration asserts, “solely for the purpose
 4
     of delay.”124
 5
 6
 7
 8             I declare pursuant to the laws of perjury of the United States of America that the
 9
10   foregoing factual assertions are true and correct to the best of my knowledge.
11
12
13            DATED this 22nd day of January, 2021, at Seattle, Washington.
14
15
16
17
18                                                        Michael P. Brown, WSBA #45618
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43      123
             Ex. B at 130. Ms. Barnhart expressed concern that she did not know how to search her social media accounts
44   to find responsive documents, and had no money to have that done.
45       124
             Dkt. 38-1 at ¶ 26.


     SUPPLEMENTAL DECLARATION OF MICHAEL P.                                    G O R DO N     600 University Street
     BROWN - 26                                                                  T IL DE N    Suite 2915
                                                                                THOMAS        Seattle, WA 98101
                                                                               C O R DE L L   206.467.6477
Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 27 of 221




                         Ex. A
Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 28 of 221
Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 29 of 221




                          Ex. B
       Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 30 of 221




 Lori Barnhart

                        ilcomcast.net
             To O Michael P. Brown                                                                                 12/24/ 2020
 •
 (D You replied to this message on 12/ 24/2020 3:38 PM.

I understand you are representing Katherine Paulson I case 2:20-CV-01606-BJR. I am writing to you because the
opposing counsel has been harassing people including me on twitter and has brought me up in the recent filings.


I have no knowledge of Tati. I watched Katie from her other content and I became outspoken because she has been
harassed for way too long. Since I decided to stand up for her on occasion I've had an army of t rolls after me trying to
figure out who I am. I've been accused of being Katie herself and I've also been accused of troll ing people. I haven't
trolled, harassed or stalked anyone but I did stand up for myself and I've t old people to leave me alone and if they
didn't stop my family would protect me. I have screenshots where they have posted pies or other people w ith the
name Lori with the threat of doxing me.


I have done not hing illegal here and this attorney took it upon himself to dox me with my full name Lori Ann Barnhart
and listed the state where I live WA in his latest filing which has been reviewed on YouTube by numerous people. So
now everyone thinks I am somehow involved. Sorry to go on and on I just don't want to know what I am being accused
of, is there anything I can do, or should I try and just ignore it? My fam ily is now on notice to watch for any strange
requests they get on line, including my 3 child ren. Thank you for your time. Lori Barnhart




                                                             1
        Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 31 of 221



    .... , 'O'' ' ... ' ,.,-. .......... 0-.




From: Michael P. Brown
To:         @comcast.net
Sent: December 24, 2020 at 3:38 PM
Subject: RE: Lori Barnhart

Hello Lori. What the Westbrooks did to you with this filing is shameful. The only "legitimate" point they co uld have
been trying to make is that Katie has some connection to a person who lives in Washington. They cou ld have done that
without exposing your full name, or email address and phone number, or other background facts - all of t hat is t otally
irrelevant. It seem s clear to me that the only purpose was to harass and intimidate yo u and anyo ne e lse who dares to
say anything in support of Katie.


Unfortunately, I don't know if there is much we can do about it, other than to bring it t o the Court' s attention a nd
object to it on your behalf. There is an attorney ethics ru le saying a lawyer cannot use the legal system to harass o r
intimidate, and this f iling seems to violate that ru le. You can sign a statement that we can file, if you'd like, explaining
what the filing has done to you and your family. You could also consider filing a complaint with the bar associations of
Washington and California. That process moves very slowly, so it wou ld not give you any quick relief.


Is there anything in there that is factually incorrect?


Michael P. Brown

Gordon Tilden Thom as & Cordell LLP
One Union Square
600 Unive rsity Street, Suite 29 15
Seattle, Washington 98101
t: 206.467.6477 d: 206.805.3162




                                                              2
      Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 32 of 221




 Re: Lori Barnhart

                     @comcast.net
            To   O Michael P. Brown                                                                                    12/24/2020
 •




                                                                                                                               B
Just a sample of some of the harassment I don't want to inundate you. The first t wo are someone making a fake twitter account of
me.




                                                               3
       Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 33 of 221




 Re: Lori Barnhart

                     @comcast.net
                                                                             I   ~   Reply     <~   Reply All     ➔   Forwa~

            To   O M ichael P. Brown                                                                            Thu 12/ 24/ 2020 5:10 PM
 •

Katie has never asked me to do anything for her! We tweeted on occasion but she never instructed me to do anything nor would I. I
still have no clue who Tati is.

I posted a link to Michael saltz's law firm because he was soliciting information on twitter. He didn't have a verified account and I
would not want someone to send legal documents through t witter so that pissed him and his trolls off t hen they doxed me on
twitter which he w as apart of that thread. It is a big mess. Some of the information they put in the lawsuit is incorrect and I hope
that other Lori isn't being harassed. Thank you for your time.




                                                                   4
       Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 34 of 221




 Re: Lori Barnhart

                      @comcast.net                                                                7   Reply    <~   Reply All    ➔ Forward

            To O Michael P. Brown                                                                                               Thu 12/ 24/ 2020 5:41 PM
 •
 (D You replied to this m essage on 12/25/2020 7:22 AM.
   ~
   ~
          IMG_2118.PNG
          315 bytes
                                      v                IMG_2119.PNG
                                                       48 KB
                                                                                         v        =-    IMG_2120.PNG
                                                                                                        51 KB



 ■:=~=~=~=B2=1=2=1=.P=N=G=======v:: : ;I ~ ..... .."'.~=l==-:=
                                           1         .       ~=~ =~=-B2=1=2-3
                                                                            _.=PN
                                                                                =G= =======
                                                                                          v-=:   1, II ~~~8   2122.PNG

 llll     IMG_2124.PNG                •.   Illll IMG_2125.PNG                            ••   I                                                     El
Okay sorry I have a few more. Zag has also been doxed she is also someone that defends Katie she is an older woman in
her 60's and they have been relentless. Also I am pretty sure a Emily Baker and Michael Saltz are or were colleagues at
one time and the sock account imfcknrkn or whatever it is I t hink is working w ith them and has been since the
beginning. She's insinuated she is in the past she also posted my dox. There is also a screenshot I found on redd it j ust
by googling "Katie Joy Lori Ann" that says that I contacted people's family members I have done no such thing nor wou ld
I. Merry Christmas




                                                                               5
       Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 35 of 221




 Re: Lori Barnhart

                    a@comcast.net
                                                                                 ~ Reply         <~   Reply All     ➔ Forward

            To O Michael P. Brown                                                                                   Fri 12/ 25/ 2020 7:48 PM
 •

Please don't share this information

Hi again, I just read through those documents and they are doxing the wrong person. Some of it is my information but I' ve been
retired for 10 years. I have wo rked for the federal government for 20 years but I've never worked for t he WA DOL. I hope someone
doesn't lose her job. I am going to try and cont act her or her boss.

I have never had any interactions with Tat i or her family. I've never t weeted anything at or about Tati. Isn' t t his about Tati and her
harassment? What they have done here is terrible. They are spreading the declaration all over the internet youtube, twitter, etc.
t he information is not being blocked out . I will try and write something up and send it to you. Thank you Lori Barnhart




                                                                    6
      Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 36 of 221




 RE: Lori Barnhart

           Michael P. Brown
                                                                      ~ Reply   <~   ReplyAII   ➔ Forward

           To O        @comcast.net                                                             Fri 12/ 25/ 2020 7:22 AM
 •

Good morning and Merry Christmas.


Have you seen an increase in harassment since the filing this week?


M ichael P. Brown

Gordon Tilden Thomas & Cordell LLP
One Union Square
600 University Street, Suite 2915
Seattle , Washington 9810 1
t: 206.467 .6477 d: 206.805.31 62
w: gordontilden.com

GORDON
  TILDEN
 THOMAS
                    G TTO
CORDELL




                                                           7
        Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 37 of 221




 Lori




 •           LB             @gmai l.com>
                                                                                   7    Reply       <~   Rep ly All    ➔ Forward

             To   O M ichael   P. Brown                                                                                Fri 12/ 25/ 2020 8:04 PM


Hi I am using this emai l it's much easier.
Yes it has amped up. I have been laying low my twitter is private an d I have al l kinds of t rolls sending m e follower r equests.


I don't go out search ing for stuff much because it just stresses me out and there isn't anyt hing I ca n do. The creep posted th is right
before he fi led those documents.




                                                                      8
        Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 38 of 221




 Lori




•
                                                                        ~ Reply       <~     Reply All   ➔ Forward        ••• 1
            Lori A           1gmail.com>


            To O Michael P. Brown                                                                        Fri 12/25/2020 8:12 PM

 (D You replied to this message on 12/26/2020 7:19 AM.

Sorry I'm not so good at email anymore. I think these are paid trolls by Tati. I have no proof on theories but these
people have no feelings.


I think Emily and a few of the trolls work together. The imfcknrkn one has said she was an attorney on several occasions.
I guess word on twitter is that they should be able to get a restraining order against me.   §. They left out all the threats
they have made against me and damn right my family will back me up. Funny I am not even a party in this case nor do I
know anything about the Westbrook's but since they have money they don't seem to have to follow the rules. I am sure
the person that works for the WA DOT comes into work on Monday to a bunch of hateful threats.


I've been going through and taking screenshots of stuff they aren't in order or anything. Lori




                                                              9
        Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 39 of 221




  Re: Lori

              Lori A ·           mail.com>
                                                                          ~ Reply        <~   ReplyAII    ➔ Forward

              To O Michael P. Brown                                                                      Sat 12/26/2020 9:44 PM
  •
  (D You replied to this message on 12/ 27/ 2020 9:20 AM .


 Hi Michael, yes that is true. I've never been in any legal trouble except then.
                                                                                     It was dismissed. I attached pies I hope
 you can see them.


 Yes I would like to see what can be done since they are still going at it posting stuff about me. I can't even look at
 it. They want me to get mad and lash out.

[Screenshot omitted]

They aren't going to stop. I did send mr sal tz some twitter dm's and informed him that he doxed the wrong person and
asked him to stop bothering me. I told him I don't even know anything about Tati.




                                                              10
      Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 40 of 221




 RE: Lori

            Michael P. Brow n
                                                                          ~ Reply    <~   Reply All    ➔ Forward

           To O l ori A                                                                               Sun 12/ 27/ 2020 9:20 AM
 •

Okay. I don't blame you for not looking at abusive stuff, but it would be good for you to preserve it somehow to show
what this doxing has done to you.


BTW, I emailed the other Lori Barnhart to ask if she will conta ct me about th is.


So your "crime" was damaging the cars of your cheating husband and his mistress?




Michael P. Brown

Gordon Tilden Thomas & Cordell LLP
One Union Square
600 University Street, Suite 2915
Seattle, Washington 98101
t: 206.467 .6477 d: 206.805.3162
w: gordontilden.com

GORDON
  TILDEN
 THOMAS
                   GTTO
CORDELL




                                                             11
Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 41 of 221




                            REDACTED




                             12
      Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 42 of 221




 RE: Lori

            Michael P. Brown
                                                                       7   Reply     <~   Reply All     ➔ Forward

            To   O sue   M                                                                            Wed 12/ 30/ 2020 5:56 PM
 •

I spoke with Saltz today. They are planning to subpoena you r Twitter account because they see that you closed your
account and they think there might be evidence there about your connection to Katie. I did not disclose t hat you and I
are in touch. Saltz even complained to me that you "threatened" him via DM.


Let me know if you want to talk about this.


Michael P. Brown

Gordon Tilden Thomas & Cordell LLP
One Union Square
600 University Street, Suite 2915
Seattle, Washington 98101
t: 206.467 .6477 d: 206.805.3162
w: gordontilden.com

GORDON
  TILDEN
 THOMAS
                    GTTC
CORDELL




                                                           13
       Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 43 of 221




 RE: Lori

            Michael P. Brown
                                                                           7    Reply     <~   Reply All     ➔ Forward

            To O Sue M                                                                                     Wed 12/30/2020 6:22 PM
 •

I'll have to think about this. For the time being, it's best for you not to make any contact wit h Katie (and v ice-ver sa). They
are working hard to try to paint you two as a "team" and t hat's not good for either of you.


Michael P. Brown

Gordon Tilden Thomas & Cordell LLP
One Union Square
600 University Street, Suite 2915
Seattle , Washington 98101
t: 206.467 .6477 d: 206.805.3162
w: gordontilden.com

GORDON
  TILDEN
 THOMAS
                   GTTC
CORDELL




                                                              14
       Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 44 of 221




 Me




•            Sue M             j)gmail.com>
                                                                       ~ Reply       <~   ReplyAII     ➔ Forward

             To O M ichael P. Brown                                                                  Wed 12/30/2020 7:16 PM

 (D You replied to this message on 12/31/2020 6:37 AM .

Maybe it would just be easier if I went and met with him myself. He can see me face to face and see I am no threat and I
have nothing to hide. It would take pressure off of Katie and you and she won't be getting shit about me and Katie
knows I have nothing to do with this. She has always discouraged harassment.


I actually present myself very well and know how to be professional when I need to be. Don't worry I will not say nor do
anything without telling you first. Please know I don't talk to anyone in the community anymore. It's toxic and I've got
enough issues. Sorry I keep messaging you!




                                                           15
      Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 45 of 221




 RE: Me

           Michael P. Brown
                                                                    I   ~   Rep ly   <~   Reply All    ➔ Forward

           To   O sue M                                                                               Thu 12/31/2020 6:37 AM
 •

I understand that impulse but you need to understand the type of person he is.


Do you have the ability to pay for your own lawyer to help you if they do issue a subpoena?


Michael P. Brown

Gordon Tilden Thomas & Cordell LLP
One Union Square
600 University Street, Suite 2915
Seattle, Washington 98101
t: 206.467.6477 d: 206.805.3162
w: gordontilden.com

GORDON
  TILDEN
 THOMAS
                   GTTC
CORDELL




                                                          16
       Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 46 of 221




 RE:




 •          M ichael P. Brown
                                                                            ~ Reply        <~   ReplyAII    ➔ Forward

            To   O sue M                                                                                   Thu 12/ 31/ 2020 2:47 PM


You'll get a copy of the subpoena if they issue it. If it just asks for communications with Katie t hen it sounds like there
won' t be much to it. If it is too broad (like asking for all your tweets etc) you can challenge it.


Michael P. Brown

Gordon Tilden Thomas & Cordell LLP
One Union Square
600 University Street, Suite 2915
Seattle , Washington 9810 1
t: 206.467 .6477 d: 206.805.3162
w: gordontilden.com

GORDON
  TILDEN
 THOMAS
                    GTTO
CORDELL




                                                               17
       Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 47 of 221




 Re:




 •          Sue M •          ipgmail.com>
                                                                            7   Reply        <~   Reply All    ➔ Forward

           To O Michael P. Brown                                                                              Thu 12/ 31/2020 5:03 PM


I won't cave to them and I won't turn on katie. She has done nothing wrong and I always expressed that I stand alone. I
was standing up for what was right I am against bullying and harassment and I know that Katie is too. I stopped
supporting her because of them and their constant harassment. Look what they have done to me and the other Lori th is
is exactly what bullies do. The laugh will be on them when they see I have done nothing. For all I ca re they can look at
all my internet activities, they won't find anything. The only thing I wanted to keep p rivate t hey have spread all over t he
internet. I am sure they will start bugging my land lo rd as well.


I will let you know if I receive anything from them. I am aware they are baiting both me and Katie. I have fo llowed t he
instructions of law enforcement by getting off of those platforms. I st ill w ill stand up for myself, Kat ie, and my fami ly
meaning if the court deems me a threat then they can put me in jail or take my money (1 have none). These people do
what they are accusing me of doing tenfold.


I understand things are getting really intense right now and they w ill be filing another state ment saying I threatened t he
creepy, stalking attorney. Let Katie know if you can that I will not be on twitter or YouTube at all. I won ' t be m aking any
comments to make her life hell like it already is. Also let her know if you can that I am not in contact with anyone at all
regarding this. I                                   I was close with a girl that goes by ·                         She turned on
me (I am sure it was pressure from them) and I am pretty sure she is the one that led them to me. I always k new I was
taking a risk and that is on me. Katie didn't cause any of th is to happen to me.


I will work on writing something up just in case it is needed later on. It is just such a long, confusing story t hat is based
on twitter, YouTube, and reality tv. Which is rea lly stupid.


Sorry for wasting all of your time. I hope you can keep my information private.



Lori




                                                                18
       Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 48 of 221




 (no subject)

            Sue M             ~gmail.com >
                                                                      7    Reply    <~   Reply All    ➔ Forward        ••• 1

            To O M ichael P. Brown                                                                   Thu 12/ 31/2020 5:28 PM
 •
 (D You replied to this message on 1/4/2021 9:13 AM.

Wouldn't they need to mail me a subpoena or go directly to twitter? I believe twitter will decide what to give them, not
me. What exactly am I accused of? Don' t I have to commit a crime? Or can I be wrongly accused, harassed and stalked
only to find out I've done nothing?




                                                           19
       Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 49 of 221




 RE:




 •         M ichael P. Brown
                                                                       7   Reply    <~   ReplyAII    ➔ Forward

           To O sue M                                                                                Mon 1/4/2021 9:13 AM


You have not been accused of any crime or wrongdoing. They are just coming after you to build their case against Katie.
If they subpoena you and Twitter, all you and Twitter will have to do is give them whateve r co m munications you have
had with Katie {which aren't many). You would get a copy of any subpoena before Twitter is allowed to hand over your
information.


Can you speak briefly this morning?



Michael P. Brown

Gordon Tilden Thomas & Cordell LLP
One Union Square
600 University Street, Suite 2915
Seattle, Washington 9810 1
t: 206.467 .6477 d: 206.805.3162
w: gordontilden.com

GORDON
  TILDEN
 THOMAS
                   GT TO
CORDELL




                                                           20
         Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 50 of 221




 RE: Lori

 A          Michael P. Brown
                                                                          ~ Reply       <~   Reply All   ➔ Forward


 -          To O SueM                                                                                    Mon 1/4/ 2021 5:56 PM

          Dkt. 30-1 Saltz Supp Re Lori Ann.pdf v
          6 MB


Lori -


Saltz filed a long paper with the court today about you r alleged connect ions with Katie. It' s attached. Let m e know if you
can discuss.


Michael P. Brown

Gordon Tilden Thomas & Cordell LLP
One Union Square
600 University Street, Suite 2915
Seattle, Washington 98101
t: 206.467 .6477 d: 206.805.3162
w: gordontilden.com

GORDON
  TILDEN
 THOMAS
                    GTTC
CORDELL




                                                             21
        Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 51 of 221




 Re: Lori

             B Lori •         )g mail.com >
                                                                        ~ Reply      <~   Reply All   ➔ Forward

             To O Michael P. Brown                                                                     Tue 1/ 5/ 2021 4:52 AM
 •


I have no idea what to do. All I know is I haven' t done anything I have no money for an attorney. I guess they can just
hunt me down or subpoena the information from YouTube and everywhere else they have snooped.


On Mon, Jan 4, 2021 at 5:55 PM Michae l P. Brown <mbrown@gordontilden.com> wrote :


     Lori-




                                                           22
Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 52 of 221




                                23
       Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 53 of 221




 (no subject)

             B Lori             '.Qlgmail.com>
                                                                         ~ Reply       <~   ReplyAII    ➔ Forward

             To O Michael P. Brown                                                                      Tue 1/5/2021 6:33 AM
 •
 (D You replied to this message on 1/5/2021 7:55 AM .

Did he have any repercussions for him and kim doxing the other person? They have made videos sharing this person's
dox. In fact creepshow art did one. Will anything be put out so this woman's information w ill stop spreading like in all
their underground Reddit groups? I hope I can keep my identity hidden I hope a judge sees what they do to innocent
people. I shouldn't have to move and get a new phone and new emails because of this. I have three children and three
grandkids as well that I am afraid for.


I sent some random screenshots they are not in order.


I made one comment about Emily, that is it! It is in the screenshots.


The guy I was complaining about Katie tal king to has been horrible to me and to Katie he's made several videos.


I've attached screenshots of how saltzy has been going after other people on twitter as well. I have screenshots of
reporting some tweets as they were harassing me.


I've been rude to him that is all I am guilty of. To be honest I didn't think he was an actual attorney representing
someone in a 5 million dollar lawsuit and I thought someone might send him stuff and it wasn't really him.


This        ierson seems to think she can go around doxing people and post private information about them. They also
posted Katie's attorney information but if someone does it to them it's different.
I may send more screenshots.




                                                            24
       Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 54 of 221




 RE:

            Michael P. Brown
                                                              ~ Reply   <~   Reply All   ➔ Forward


 •
       •O   To      B Lori                                                               Tue 1/ 5/ 2021 7:48 AM


What's the date and time ofthis one?



     Tweets        Tweei:s & replies       Media      Likes


              Michael_Saltz @MichaelSalt ... · 9rn
              Replying to (cc' Bloodtall
                 cccuttincJclzn·m333 ,llld 4 othc1s
              My email has been posted a few times.
              It is also on the section of the pleading
              that you tweeted, along with my office
              address and office phone number. My
              invitation still stands. You can help us
              collect more evidence throughout the
              night. Bring food!




Michael P. Brown

Gordon Tilden Thomas & Cordell LLP
One Union Square
600 University Street, Suite 29 15
Seattle, Washington 981 O1
t: 206.467 .6477 d : 206.805.31 62
w: gordontilden.com

GORDON
   TILDEN
 T HOMAS
                     GTT O
CORDELL




                                                      25
       Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 55 of 221




 RE:




 •         M ichael P. Brown                                          I   fJ   Rep_lY_ ~<~          I ~-➔
                                                                                         _ Reply A_I_   - Forward       ~
           To   0 8 Lori                                                                                Tue 1/5/2021 7:56 AM


I'm waiting to hear back from the lawyer for the other Lori still.


Would you be willing to file a statement that just says you're not that Lori and that your contact with KJ was limited to a
few chats? You could also explain why you sent those tweets to Kim - it might be good to get your side of that story "out
there."


Let m know if you can talk today.


Michael P. Brown

Gordon Tilden Thomas & Cordell LLP
One Union Square
600 University Street, Suite 2915
Seattle, Washington 98101
t: 206.467 .6477 d: 206.805.31 62
w: gordontilden.com

GORDON
  TILDEN
 THOMAS
                   GTTC
CORDELL




                                                             26
    Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 56 of 221




Re: a draft feel free to make edits I couldn't figu re out how to chan ge t he fo nt

       B Lori ·          ~mail.com>
                                                      7   Reply   <~   Reply All   ➔ Forward        •• •

       To O Michael P. Brown                                                       Tue 1/5/ 2021 10:21 AM
•



I started watching Katie around November of
2019. I was following a tv show and I saw on
a discussion page that she would be covering
it. I had never watched much youtube, only
when I had my grandsons over and they
would sometimes watch kid shows. I didn't
have a YouTube account until I started
watching Katie. I got stuck in the VouTube
drama so I started watching other creators as
well. At first I didn't chat or interact much. I
signed onto twitter around this time as well
because you could following things more
closely. I didn't have twitter until this all
started. I found out quickly how vile social
media really was. - - - - ~ -
                            - _




                                             27
    Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 57 of 221




Katie has been treated so horribly. It made me ill to see. I am older and I
have older kids. As a mom I could not believe what I was experiencing. I
reached out to her around April and I told her my life story. I did this
because she was covering something that I could relate to. She said she
was glad that I could open up to her. She never questioned me and I neve1
questioned her. It was the only real conversation we had and it ended
there.

On twitter people attacked and berated Katie every single day. They
criticized everything about her her hair, forehead, chin, complexion, her
child and whether or not he was handicapped, her child's looks, her
husband, etc I mean everything.

Every tweet Katie made these accounts would berate her. After awhile I
started to stand up for her. So then I began to be attacked on a regular
basis. I was called a cunt, bitch, dumbass, stupid, you name it. I was
accused of being Katie I was told I was just as bad as Katie.




                                    28
    Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 58 of 221




The people that were after Katie made YouTube channels and their only
goal was to torment her. One of these accounts was made by Kim Fulmer
unveiling the masks. She made a video warning people to be aware of fake
accounts. I made a comment on her video "Aren't you yourself a fake
account? So that sent her and her "group" after me. They made comments
in response to me like {II see you", {{nice Facebook" (insinuating they found
my private Facebook account), {II see you", etc.

This behavior frightened me. I had seen what they were doing to Katie like
taking pies of her home saying she wasn't safe (
name made by Tina Knight), calling the police to Katie's home, the constant
berating her, spamming her email, spamming her phone, etc. This honestly
made me angry.
                          I was mad that these people could torment others
and get away with it just to silence people. Their are no laws to stop this
behavior and it has only gotten worse.This world we are bringing our kids
into is a terrible place.




                                     29
     Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 59 of 221




I got mad and said screw this they aren't going to scare me and frighten
me. I made a tweet saying that I wasn't afraid and if they wanted to track
me down then do it I have family that care about me. They were always
taunting me and following me around on twitter and YouTube I see now
they were trying to get a rise out of me and I fell for it. People would warn
me that the account                  (not sure of spelling} was a lawyer and to
be careful. I surely didn't believe that a professional attorney wouldn't be
harassing, stalking, and posting private information on people online with a
profile picture ·                She has been horrid.

There are so many twitter and YouTube trolls and sock accounts that would
just follow me around because I supported Katie. I tried to reason with
them, but there is no reasoning with them. All of the things that they are
accusing me of THEY have been doing but instead of just one Katie
supporter (me} they have many. I have heard that people actually get paid
to do this, to torment others.




                                      30
    Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 60 of 221




It got so bad that I stopped supporting Katie and all the trolls were my best
friends. They wanted me to join their hate groups and troll Katie. When I
refused to do that they started back in on harassing me again. People
didn't want to associate with me because I stood up for myself. I asked
others to not stand up for me because I didn't want what was happening to
me to happen to them. No matter what I told these haters they would say I
was lying. When I told them I was not member of some group that
harassed Katie They still accused me of it and plenty more.

As far as Emily baker goes I've never communicated with her at all. I've
never watched any of her videos and stay away from her twitter. I have
made one comment in reference to her and it was in response to someone
else's comment that said she no longer practiced law. I said I hope she tells
people that and a lot of people like her content (I believe I made this
comment in one of Katie's chats. Emily took that one tweet and made
threats at me like {{Don't fuck around with attorneys" She spread her
threat and tweets about me all over the place. She's also talked very
derogatory about me in her videos and she knows nothing about me. She
shared someone else's dox and said it was me. It contained another Lori's
work address, work phone number, work email, etc. many creators have
now made similar videos spreading this other Lori's information for no
other reason than to harass, stalk, embarrass me.




                                     31
    Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 61 of 221




As far as saltzy goes he began making very inappropriate tweets. I
personally found his twitter account to be suspect. He is representing
someone that he claims is famous in a 5 million dollar lawsuit and he tweets
out if anyone has any info on without a crystal ball Katie joy send it to
him. It us so easy to pretend to be whomever you want to be on
twitter. I've had people make fake accounts of me and saying awful
things. I tweeted under his tweet a link to the attorney that was
representing His client in case people did in fact want to send something in
it would go to the right person. If I was anything, I was rude. I'm tired of
this stuff happening to Katie. Then he began taunting me posting random
pies of random people asking if it was me. He also allowed two people to
dox me in the twitter thread posting more information about the Lori that
they claimed was me. As soon as I tweeted to him all the sock accounts
came running to harass me even more. I sent him a dm and told him that
he doxed the wrong person hoping to do damage control and protect this
person as much as I could. I posted on twitter that they had the wrong Lori
and to not harass the woman but that seemed to add fuel to the fire.
Instead of removing her information they just spread it around even more
and made more vicious videos sharing this person's private information.




                                     32
    Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 62 of 221




Katie has never, ever asked me to do anything for her. In fact she said just
enjoy the content and ignore the trolls. She never would discuss things
with me because she isn't able to trust anyone and for good reason. We
have never spoke on the phone and she's never emailed me. The only
communication that we have had was public on twitter and youtube that
anyone could see. We would sometimes DM on twitter but not much at
all. She doesn't know much of anything about me. I've never been in a
discord with her. I was a paying member at one time for maybe 3
months. I was paying the lowest tier price.

I have never watched any of her Tati videos nor do I even know much of
anything about Tati but her I am being accused of stalking and harassing
this woman while she herself has people stalking and harassing me. It's
pathetic.

I sent her superchats but rarely. The ones I sent on December 29, 2020 I
sent because I am not a paying member to her channel so I couldn't talk in
the chat. Yes I complained about saltzy harassing me and I complained
about the man she was talking to during her live video because he is
unstable and is very vicious he's made several videos that are absolutely
horrid about katie, me, and others. I was worried about her trusting him.


It angers me that people can get away with so much and that I am being
made out to be this awful person. I have worked for the federal
government for 20 years. I am now retired. I've helped work on cases and
never in my life seen people act so unprofessional surrounding this case.




                                     33
       Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 63 of 221




 Statement
                                                                        ~ Reply       <~   ReplyAII    ➔ Forward
                                                                                                                        r ••• ,
           B Lori <         lgmail.com>
           To O Michael P. Brown                                                                       Tue 1/5/2021 10:44 AM
 •

Sorry it's been a long time since I've had to compose a lette r. I used the wrong there and the format is all wonky.


Please edit as you see fit. If there are things you want me to add I can and remove anything that isn't needed. I didn't
really go into how this has effected me. I also didn't add that I do not have a YouTube channel nor do I plan on ever
making one. I'm simply a sub who was tired of seeing a woman to be berated every single day with no way to protect
herself.




                                                            34
         Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 64 of 221




 (no subject)

             B Lori ,        ugmail.com>
                                                                         7   Reply     <~   Reply All   ➔ Forward

             To O Michael P. Brown                                                                      Tue 1/ 5/ 2021 11:06 AM
 •
 (D You replied to this message on 1/ 5/ 2021 11 :15 AM.

I apologize for all the random emails. I am impulsive at t i mes. If the j udge won't let me hide my identity my ex husband
(the father of my youngest) is willing to provide a statement about how I've been te lling him to keep an eye on his social
media along with his wife's and our sons and how I've been worried for all of our safety after seeing the lengths that
these people go to and how he was worried about my son while he was home with me. I've done the same with my two
older kids as well. These people have also drug people' s children into things even posting pies of people' s family
members. Thanks again




                                                             35
       Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 65 of 221




 RE:




•
                                                         ~ Reply   <~   ReplyAII   ➔ Forward        ••• 1
           Michael P. Brown
           To O B Lori                                                             Tue 1/5/ 2021 11:16 AM


Don't apologize. Can I call you at noon or after?


Michael P. Brown

Gordon Tilden Thomas & Cordell LLP
One Union Square
600 University Street, Suite 2915
Seattle, Washington 98101
t: 206.467 .6477 d: 206.805.3162
w: gordontilden.com

GORDON
  TILDEN
 THOMAS
                   GTTO
CORDELL




                                                    36
      Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 66 of 221




 Kim's response ( not in order)
                                                   ~ Reply   (~ Reply All   ➔ Forward
         B Lo i                j)gmail.com>
         To G, I VIIL ll dt,I r. orown                                      Tue 1/ 5/ 2021 11:21 AM
 •


[Screenshots omitted]




                                              37
         Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 67 of 221




 Re:




 •           B Lori •            Qlgmail.com >
                                                                       ~ Reply       <~   Reply All   ➔ Forward

             To O M ichael P. Brown                                                                   Tue 1/ 5/ 2021 11:22 AM

 (D You replied to t his message on 1/ 5/ 2021 3:23 PM.


Yes. I am going and look is at some more tweets. To be honest I don't look it makes me so frustrated . Especially since I
haven't done anything wrong!




                                                           38
       Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 68 of 221




 Re:




•           Michael P. Brown
                                              7   Reply   (~ Reply All   ➔ Forward

            To O B Lori                                                  Tue 1/ 5/ 2021 12:09 PM


12:30 ok?

Get Outlook for iOS




                                       39
      Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 69 of 221




 RE: Re:

           Michael P. Brow n
                                                                       ~ Reply      <~   Reply All   ➔ Forward

           To O B Lori                                                                               Tue 1/ 5/ 2021 3:23 PM
 •

Did you ever watch the v ideos etc. in which Katie says negati ve things about the Westbrooks?


Michael P. Brown

Gordon Tilden Thomas & Cordell LLP
One Union Square
600 University Street, Suite 2915
Seattle, Washington 98101
I: 206.467 .6477 d: 206.805.3162
w: gordontilden.com

GORDON
  TILDEN
 THOMAS
                   GTTC
CORDELL




                                                           40
       Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 70 of 221




 Re: Re:

             B Lori             '.Q)gmail.com>
                                                                            7   Reply   <~   Reply All   ➔ Forward

             To O Michael P. Brown                                                                       Tue 1/5/ 2021 3:39 PM
 •
 (D You replied to this message on 1/5/2021 3:40 PM .

I didn't watch any coverage on Tati. I didn' t know who she or any of the other people involved were. A few month s ago
on twitter there was a video floating around on twitter of Tati. A lot of creators were covering it. I think someone was
claiming the other ruined the other? I don't know the so called beauty community.


I don't recall he r mentioning Tati at all in the videos that I watched .




                                                                41
      Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 71 of 221




 RE: Re:

           Michael P. Brown                  ~   Rep_lY_ ~<~         I ~-➔
                                                          _ Reply A_I_   - Forward      L
           To 0 B Lori                                                  Tue 1/ 5/ 2021 3:4 1 PM
 •

That's what I thought. Thanks.


Michael P. Brown

Gordon Tilden Thomas & Cordell LLP
One Union Square
600 University Street, Suite 2915
Seattle, Washington 981 O1
t: 206.467 .6477 d: 206.805.3162
w: gordontilden.com

GORDON
  TILDEN
 THOMAS
                   GTTC
CORDELL




                                      42
         Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 72 of 221




 Re: Re:
                                                              ~ Reply   (~ ReplyAII   ➔ Forward
             B Lori •          ,:imail.com>
             To O Michael P. Brown                                                    Tue 1/5/2021 4:10 PM
 •
 (D You replied to this message on 1/ 5/ 2021 6:04 PM.

Bingo!




                                                         43
        Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 73 of 221




 RE: Re:

             Michael P. Brown
                                               ~ Reply   <~   ReplyAII   ➔ Forward

            To 0 B Lori                                                  Tue 1/5/ 2021 4:33 PM
 •

Nice! I'll add it to the draft.


Michael P. Brown

Gordon Tilden Thomas & Cordell LLP
One Union Square
600 University Street, Suite 2915
Seattle, Washington 98101
t: 206.467.6477 d : 206.805.3162
w: gordontilden.com

GORDON
  TILDEN
 THOMAS
                     GTTO
CORDELL




                                        44
       Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 74 of 221




 RE: Re:

            Michael P. Brown
                                                                           ~ Reply       <~   Reply All    ➔ Forward

           To 0 8 Lori                                                                                      Tue 1/ 5/ 2021 6:05 PM
 •

Thinking about this more, it might be difficult for you to file this declaration on your own (rather than through me) since
you are not a party in the lawsuit. Katie is okay with having me file it. Let me know if that w o rks for you.


Michael P. Brown

Gordon Tilden Thomas & Cordell LLP
One Union Square
600 University Street, Suite 29 15
Seattle, Washington 98101
t: 206.467 .6477 d: 206.805.3162
w: gordontilden.com

GORDON
  TILDEN
 THOMAS
                   GTTO
CORDELL




                                                              45
        Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 75 of 221




 Re: Re:
                                                                       ~ Reply       <~   ReplyAII    ➔ Forward      r ..•
             B Lori               ,g mail.com >
             To O Michael P. Brown                                                                     Tue 1/5/2021 6:06 PM
 •
 (D You replied to t his message on 1/5/2021 7:49 PM.

I'm fine with that. I contacted you because of the doxing of the wrong Lori, so that's how it started anyway.
                                                                                                                              f




                                                            46
       Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 76 of 221




 Re: Re:

              B Lori             )gmail.com>
                                                                       ~ Rep ly      <~   Reply All   ➔ Forward

              To O Michael P. Brown                                                                   Tue 1/ 5/ 2021 8:09 PM
 •
 (D You replied to this message on 1/5/ 2021 8:30 PM.

Yes, I will be. Do you know about what t ime? I will be around all day I just want to make su re I am awake sometimes I
sleep late.




                                                           47
        Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 77 of 221




 Re: Re:

             B Lori   <               11ail.com >
                                                                ~ Reply   <~   ReplyAll   ➔ Forward

             To O Michael P. Brown                                                        Tue 1/ 5/ 2021 8:11 PM
 •
 (D You replied to this message on 1/ 6/ 2021 10:31 AM .

Actually whenever is fine I will just turn my alerts on.




                                                           48
       Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 78 of 221




 RE: Re:

            Michael P. Brow n
                                              ~ Reply   <~   Reply All   ➔ Forward

            To O B Lori                                                  Tue 1/ 5/ 2021 8:31 PM
 •

It will be late morning I think.


Michael P. Brown

Gordon Tilden Thomas & Cordell LLP
One Union Square
600 University Street, Suite 2915
Seattle, Washington 98 l 01
t: 206.467 .6477 d: 206.805.3162
w: gordontilden.com

GORDON
  Tl LDEN
 THOMAS
                    GTTO
CORDELL




                                       49
       Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 79 of 221




  RE: Re:

            Michael P. Brown
                                                                     7   Reply    <~   Reply All    ➔ Forward

            To 0 B Lori                                                                            Wed 1/6/2021 10:32 AM
  •

 Good morning. You've probably already answered this but do you have the tweet that you were responding t o here?



[Screenshot omitted]




                                                         50
    Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 80 of 221




What date d id you sent this on?

        M ichael P. Brown
                                           7   Rep ly   <~   Reply All    ➔ Forward

•   O   To O B Lori                                                      Wed 1/6/2021 10:58 AM




                                    51
      Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 81 of 221




 Re: What date did you sent this on?
                                                                           ~ Reply   <~   ReplyAII    ➔ Forward      r ... 1
           B Lori              mail.com >
           To O Michael P. Brown                                                                     Wed 1/6/ 2021 11:31 AM
 •


It was the same day I sent the other ones to him. He didn' t include it.




                                                             52
       Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 82 of 221




 (no subject)

            B Lori<          gmail.com>
                                                                    I   7   Reply   <~   Reply All   ➔    Forward    7
            To O Michael P. Brown                                                                    Wed 1/6/2021 12:52 PM
 •
 (D You replied to this message on 1/6/2021 1:32 PM.

Did you see the tweet he d id saying I was be ing added to the witness list or something? He's been tweeti ng about me or
was. I haven't looked to hard makes me ill




                                                           53
         Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 83 of 221




 RE:

               Michael P. Brown
                                                                         ~ Reply        <~   Reply All
                                                                                                   -~-
                                                                                                         ➔   Forward    ~
               To O B Lori                                                                               Wed 1/6/2021 1:33 PM
 •       0
     ~       Barnhart Decl.docx   v
     ~       90 KB


Yeah he threatened to add you to the lawsuit. It's ridiculous. You hurt his feelings.


Here's a draft declaration for you to review. Let me know if you see anything that looks incorrect (don't assume that I
have the story right!).


We can talk about what to add, delete, or change.


Michael P. Brown

Gordon Tilden Thomas & Cordell LLP
One Union Square
600 University Street, Suite 2915
Seattle, Washington 9810 1
t: 206.467.6477 d: 206.805.3162
w: gordontilden.com

GOR D ON
   T ILDEN
 T HOMAS
                       GTTC
CORDEL L




                                                             54
Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 84 of 221




                                                                   The Honorable Barbara J. Rothstein
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12                              UNITED STATES DISTRICT COURT
13                             WESTERN DISTRICT OF WASHINGTON
14                                       AT SEATTLE
15
16
17   TATIANA WESTBROOK, an individual;                    NO. 2:20-cv-01606 BJR
18   JAMES WESTBROOK, an individual;
19   HALO BEAUTY PARTNERS, LLC, a                         DECLARATION OF LORI ANN
20   Nevada Limited Liability Company,                    BARNHART
21
22                      Plaintiffs,
23
24           V.
25
26   KATIE JOY PAULSON, an individual;
27   WITHOUT A CRYSTAL BALL, LLC, a
28   Minnesota Limited Liability Company; and
29   DOES 1 through 100, inclusive,
30
31                      Defendants.
32
33
34
35          Katherine Paulson declares as follows:
36
37          1.      I am over the age of 18 and am not a party to this action. I make this declaration
38
39   based on personal knowledge.
40
41          2.      On or about Christmas Eve, December 24, 2020, I learned that I was the subject
42
43   of a declaration filed in this lawsuit by Kimberly Fulmer. See RJg, 27-3. I was surprised because
44
45   I was not involved in this lawsuit or with any dispute between Ms. Paulson and the Westbrooks,


     DECLARATION OF LORI ANN BARNHART - I                            GORDO N1600 University Street
                                                                      TILDEN Suite 2915
                                                                    THOMAS       Seattle, WA 98101
                                                                    CORDELL      206.467.6477




                                                     55
Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 85 of 221




     other than the fact that I had posted a few co=ents on social media in defense of her when I felt
 2
 3   she was being unfairly treated by the Westbrooks ' attorney Mr. Saltz and by others who were
4
 5   "following" his tweets in which he criticized Ms. Paulson and discussed the case. Mr. Saltz and I
 6
 7   have exchanged several heated tweets since November of 2020.
 8
 9           3.     My surprise turned to shock when I learned that Kim Fulmer' s declaration

11   included a reference ~ and a copy of a criminal charge brought against me in 2012. That eight -
12
13   year-old incident has nothing to do with the Westbrooks or Ms. Paulson. I also saw that the
14
15   declaration did not mention the important fact that this charge was subsequently dismissed, at the
16
17   request of the prosecutor. I am attaching as Exhibit_ a copy of that order of dismissal. This
18
19   incident came at a very difficult time in my life, and it did not involve harm or a threat of harm
20
21   on any person. It is the only time in my life I have been accused of any crime.
22
23          4.      It was and is very upsetting to see this old information made public, in a lawsuit
24
25   in which I am not involved, and for no apparent reason other than to embarrass and intimidate
26
27   me and others who might offend Mr. Saltz or speak out in defense of Ms. Paulson. I do not
28
29   understand how Ms. Fulmer or the Westbrooks' attorneys believed this information from 2012 is
30
31   relevant to the lawsuit.
32
33           5.     I also notices that Plaintiffs included what they believed to be my Washington
34
35   Department of Transportation work phone number (direct line) and email address in their
36
37   declaration. In fact, I do not work for the WDOT and I have never worked for that agency. In
38
39   fact, I have been retired from work for _   years. It appears that Ms. Fulmer and the Westbrooks
40
41   disclosed the contact information for a different Lori Barnhart, who does work for WDOT.
42
43   Although this part of the disclosure did not affect me (because it is not my contact information), I
44
45   was very troubled that the Westbrooks would include the entire telephone number and email


     DECLARATION OF LORI ANN BARNHART - 2                             GORDON      600 University Street
                                                                       TILDEN     Suite2915
                                                                     THOMAS       Seattle, WA 98101
                                                                     CORDELL      206.467.6477




                                                      56
Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 86 of 221




 1   address for the person they believed to me, when that disclosure was totally unnecessary to show
 2
 3   that "Lori Barnhart" worked for WDOT. It would have been very simple to redact enough of the
 4
 5   information to show the " Washington" area code and/or the WDOT email address, without
 6
 7   disclosing the entire entry. I believe the Westbrooks and their attorneys and Ms. Fulmer made
 8
 9   this unnecessary disclosure in.an.attempt.to further harass and intimidate me, and others. It is not
10
11   difficult to imagine how disclosing an old criminal charge in the same document as employer
12
13   information and contact numbers, could result in embarrassment or worse.
14
15           6.      I informed Mr. Saltz .Qil December_ that he had disclosed the phone number
16
17   and email address of the wrong person. I am attaching a copy of that tweet, sent to Mr. ~
18
19   public Twitter account, on _ _. See Exhibit _ . He never asked me for more infonnation on that
20
21   subject, although the screenshots attached at Exhibi t _ show that his Twitter followers made
22
23   j okes about him " <loxing" the wrong person.
24
25           7.      I was also shocked to read that M s . Fulmer included in her declaration screenshots
26
27   of tweets I sent to her, in response to harassment I received online from her and her associates. I
28
29   attach as Exhibit _    just some of the vile messages I received from them and to which I was
30
31   responding. The harassment frightened me, and I attempted to defend myself by stating that I
32
33   had relatives and friends who would protect me if! was attacked at my home.
34
35           8.      After sending those messages, I regretted them and extended an apology to Ms.
36
37   Fulmer in August of 2020. She responded with an enthusiastic " Thank you for the apology!" and
38
39   we had friendly interactions after that. .41.Ji.g.l:iJ.Qf this, I find it unbelievable that Ms. Fulmer
40
41   would state in a sworn declaration that she currently "fears for her life."
42
43
44
45   (Remainder of this page intentionally left blank - signature on following page]

     DECLARATION OF LORI ANN BARNHART - 3                                  Go RD o N    600 University Street
                                                                            TILDEN      Suite 2915
                                                                           THOMAS       Seattle~ WA 98101




                                                         57
Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 87 of 221




 l
 2
 3
4
 5
 6
 7
 8
 9
10
11
12
13           I declare pursuant to the laws of perjury of the State of Washington that foregoing is trne
14
15   and correct.
16
17          DATED this 6th day ofJanuary. 2021 at _ _ _, Washington
18
19
20
21                                                Katherine Paulson
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45


     DECLARATION OF LORI ANN BARNHART -4                             Go RD o N   600 University Street
                                                                      TILDEN     Suite 2915
                                                                    THOMAS       Seattle, WA 98101
                                                                    CORDELL      206.467.6477




                                                    58
        Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 88 of 221




 Re:




•            B Lo ri              ,g mail.com >
                                                                         ~ Reply          <~   ReplyAII   ➔ Forward

             To O Michael P. Brown                                                                        Wed 1/6/2021 1:40 PM

 (D You replied to this message on 1/6/2021 1:43 PM .

Looks good. Maybe add that they also included her work address, the general phone number of the agency and her
direct phone line. Also it says it is Katie's declaration and has her name at the bottom. Thank you!


On Wed, Jan 6, 2021 at 1:33 PM Michael P. Brown <mbrown@gordontilden.com> wrote:


  Yeah he threatened to add you to the lawsuit. It's ridiculous. You hurt his feelings.




  Here's a draft declaration for you to review. Let me know if you see anything that looks incorrect (don' t assume that I
  have the story right!).




  We can talk about what to add, delete, or change.




  Michael P. Brown




  Gordon Tilden Thomas & Cordell LLP

  One Union Square

  600 University Street. Suite 2915

  Seattle , Washington 9810 1

  t: 206.467.6477 d: 206.805.3162

  w: gordontilden.com




                                                            59
      Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 89 of 221




 RE: Re:

           M ichael P. Brown
                                                                       7   Reply     <~   ReplyAII   ➔ Forward

           To O B Lori                                                                               Wed 1/6/2021 1:44 PM
 •

Great. I'm trying to figure out what we can say about the harassment you' ve received as a result of the Fulmer
declaration. Should we say you' ve taken down your accounts because of it?


Michael P. Brown

Gordon Tilden Thomas & Cordell LLP
One Union Square
600 University Street, Suite 2915
Seattle, Washington 98101
t: 206.467.6477 d : 206.805.3162
w: gordontilden.com

GORDON
  TILDEN
 THOMAS
                   GTTO
CORDELL




                                                           60
         Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 90 of 221




 Re: Re:

              B Lori          ~g mail.com>
                                                                          7   Reply     <~   Reply All   ➔ Forward

              To O Michael P. Brown                                                                      Wed 1/ 6/ 2021 1:56 PM
 •

Yes. I've been harassed since then. Kim and I even had exchanged friendly DM' s after I apologized and she accepted my
apology. They (this group) then turned on me when I would not participate in the harassment of Katie when I said I
couldn't support her anymore. The heat I was getting was too much for me. Should we add that the declaration has
been shared all over twitter and YouTube? Some large channels have done videos on it as well and shared close up
pictures of the private information? I guess the Attorney General hasn' t responded yet?


On Wed, Jan 6, 2021 at 1:43 PM Michael P. Brown <mbrown@gordonti lden.com> wrote:


     Great. I'm trying to figure out what we can say about the harassment you' ve received as a result of the Fu lmer
     declaration. Should we say you've taken down your accounts because of it?




     Michael P. Brown




     Gordon Tilden Thomas & Cordell LLP

     One Union Square

     600 University Street. Suite 2915

     Seattle. Washington 98101


     I: 206.467.6477 d: 206.805.3162

     w: gordontilden.com




     GORDON
       TILDEN
      THOMAS
                         GTTC
     CORDELL




                                                              61
      Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 91 of 221




 Twitter

             B Lor              mail.com>
                                                                      7    Reply    <~   Reply All   ➔ Forward

             To O Michael P. Brown                                                                   Wed 1/6/2021 2:05 PM
 •
 (D You replied to this message on 1/6/2021   2:06 PM.


Basically that was the straw that broke the camels back. When I called the police non emergency line to see if they had
any advice on what I could do about the other Lori to try and somehow protect her they told me I should close my social
media accounts since people that do things like this can get out of hand. They purposely did that late Christmas Eve
becau se they knew nothing could be done about it until the following Monday. They laughed and said merry Christmas.




                                                           62
       Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 92 of 221




 RE: Twitter
                                                                              <~
           Michael P. Brown
           To O B Lori
                                                                    ~ Reply        ReplyAII   ➔ Forward
                                                                                                            LJ
                                                                                              Wed 1/6/2021 2:07 PM
 •

Okay. The Christmas Eve timing of this is especially nice, right?


Michael P. Brown

Gordon Tilden Thomas & Cordell LLP
One Union Square
600 University Street, Suite 2915
Seattle, Washington 98101
t: 206.467 .6477 d: 206.805.3162
w: gordontilden.com

GORDON
  TILDEN
 THOMAS
                   GTTO
CORDELL




                                                              63
       Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 93 of 221




  Re: Twitter

           B Lori             1mail.com>
                                                                      ~ Reply      <~   Reply All   ➔ Forward

           To O Michael P. Brown                                                                    Wed 1/ 6/ 2021 2:13 PM
  •

 Yep Emily had a great time streaming it too. She did a stream on Christmas Eve and then did another one when he filed
 that 17 page document. One video had 133k views the other had 56k and that was just her v ideos. Several others we re
 done too. One had 1.3k comments the other had 390. I cou ldn't stomach looking at the comments.


[Screenshots omitted]




                                                          64
       Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 94 of 221




 Re: Twitter

             B Lori             >gmail.com >                        I   7   Reply
                                                                              - ~ -
                                                                                    <~   ReplyAII
                                                                                               - ~ -
                                                                                                     ➔   Forward    L
             To O M 1cnae1 ~. t:Srown                                                                Wed 1/6/2021 2:21 PM
 •
 (D You replied to t his message on 1/6/2021 2:29 PM.

These two did videos on it as well and showed close up pies of the documents. These are just the ones that I know of.
didn' t watch them but I scrolled through and saw the docs. 188k views and 6.6k views.
                                                                                                                            r




                                                           65
       Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 95 of 221




 Re: Twitter

           B Lori             Jmail.com>
                                                                      ~ Reply      <~   Reply All   ➔   Forward

           To O M ichael P. Brown                                                                   Wed 1/6/2021 2:26 PM
 •

Even though I notified him that he had the wrong information he has continued with this and even fi led the 17 page
document. He has not corrected his error since.




                                                          66
      Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 96 of 221




 RE: Twitter

           M ichael P. Brown                   I   7   Reply   <~   Reply AII   ➔ Forward

          To O B Lo ri                                                           Wed 1/ 6/ 2021 2:29 PM
 •

Thanks. How long have you been retired?

Michael P. Brown

Gordon Tilden Thomas & Cordell LLP
One Union Square
600 University Street, Suite 2915
Seattle. Washington 98101
t: 206.467.6477 d: 206.805.3162
w: gordontilden.com

GORDON
  Tl LDEN
 THOMAS
                   GTTO
CORDELL




                                          67
       Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 97 of 221




 Re: Twitter

             B Lori                        nail.com>
                                                                 ~ Reply   <~   Reply All   ➔   Forward7

            To O      1v11L1 1d~1 t'.   o,uwn                                               Wed 1/ 6/ 2021 2:30 PM
 •
 (D You replied to this message on 1/6/2021 3:19 PM.

10 years. I worked for 32 years the last 20 were with the                   ) maybe we could say with a federal
agency since I did say that so they don't accuse me of lying.




                                                            68
      Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 98 of 221




 RE: Twitter

           M ichael P. Brown
                                                                   7   Reply      <~   Reply All   ➔ Forward

           To O B Lori                                                                              Wed 1/6/2021 3:19 PM
 •
         Barnhart Decl.docx     V
         92 KB


I added a lot of stuff so please read it carefully and let me know what we should change.



Michael P. Brown

Gordon Tilden Thomas & Cordell LLP
One Union Square
600 University Street, Suite 2915
Seattle, Washington 98101
t: 206.467 .6477 d: 206.805.3162
w: gordontilden.com

GORDON
  TILDEN
 THOMAS
                   GTTC
CORDELL




                                                           69
Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 99 of 221




 I                                                                  The H onorable Barbara J. Rothstein
 2
 3
 4
 5
 6
 7
 8
 9
10
II
12                                UNITED STATES DISTRICT COURT
13                               WESTERN DISTRICT OF WASHING TON
14                                         AT SEATTLE
15
16
17   TATIANA WESTBROOK, an individual;                   N O. 2:20-cv-01606 BJR
18   JAMES WESTBROOK, an individual;
19   HALO BEAUTY PARTNERS , LLC, a                        DECLARATION OF LORI ANN
20   N evada L imited Liability Company,                  BARNHART
21
22                       P laintiffs,
23
24           V.
25
26   KATIE JOY PAULSON, an individual;
27   W ITHOUT A CRYSTAL BALL, LLC, a
28   Minnesota Limited Liability Company; and
29   DOES I through 100, inclusive,
30
31                       Defendants .
32
33
34
35
            Katherine Paulson declares as follows:
36
37          I.      I am over the age of 18 and am not a party to this action. I make this declaration
38
39   based 0 11 personal know ledge.
40
            2.      I do not make this declaration because I support D efendants with respect to the
41
42   claims in this lawsuit. I have no basis to judge those legal claims and I have had   110   interest in the
43
44   Westbrooks before or after this lawsuit began. I make this declaration because I would like the
45


     DECLARATION OF LORI ANN BARNHART- I                             GORDON       600 University Street
                                                                      Tl LDEN     Suite 2915
                                                                     THOMAS       Seattle, WA 98101
                                                                     CORDELL      206.467.6477




                                                          70
Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 100 of 221




 1   Court to be aware that the Plaintiffs and their attorneys filed a declaration on December 23, 2020
 2
 3   in this matter that included very personal informa tion about me that is totally unrelated to this
 4
     lawsuit. Based on my history of Twitter interactions with the Westbrooks' attorney, I believe this
 5
 6   was done to follow through on a threat their attorney publicly directed at me in November 2020.
 7
 8   I will explain further below.
 9
10          3.      On or about Christmas Eve, December 24, 2020, I learned that I was the subject
11
     of a declaration filed by Kimberly Fulmer in this lawsuit on behalf of Plaintiffs, close to
12
13   midnight on December 23rd. See ~         27-3. I was surprised because I was not involved in this
14
15   lawsuit or with any dispute between Ms. Paulson and the Westbrooks, other than the fact that I
16
17   had posted a few comments on social media in defense of her, when I felt she was being unfairly
18
     treated by the Westbrooks' attorney Mr. Michael Saltz and by others who were " following" his
19
20   tweets, in which he criticized Ms. Paulson and discussed the case. Mr. Saltz and I have
21
22   exchanged several tweets since November of 2020. In a November tweet, Mr. Saltz publicly
23
24   threatened to make me a defendant in this case, despite having no reason to believe I did
25
     anything unlawful toward his clients. A copy of that tweet is attached as Exhibit _        . Around
26
27   that same t.i.rru: he made a similar public threat on Twitter toward another person who said
28
29   something on Twitter that he didn' t like. In that case he stated that he would turn his
30
31   "prosecutorial attention" towards the woman who sent that tweet (the tweet that prompted that
32   threat simply asked that he confirm that he was the Westbrooks' attorney). A copy of that
33
34   exchange is attached as Exhibit _    .
35
36          4.      My surprise turned to shock when I learned that Kim Fulmer's declaration
37
     included a reference to, and a copy of, a criminal charge brought against me in 2012. That eight -
38
39   year-old incident has nothing to do with the Westbrooks or Ms. Paulson. I also saw that the
40
41   declaration did not mention the important fact that this charge was subsequently dismissed, at the
42
43   request of the prosecutor. I am attaching as Exhibit _    a copy of that order of dismissal. This
44
45


     DECLARATION OF LORI ANN BARNHART- 2                              GORDON       600 University Street
                                                                       TILDEN      Suite 291S
                                                                      THOMAS       Seattle, WA 98101
                                                                      CORDELL      206.467.6477




                                                              71
Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 101 of 221




 1   incident came at a very difficult time in my life, and it did not involve harm or a threat of harm
 2
 3   on any person. It is the only time in my life I have been accused of any crime.
 4
            5.      It was and is very upsetting to see this old information made public, in a lawsuit
 5
 6   in which I am not involved, and for no apparent reason other than to embarrass and intimidate
 7
 8   me and others who might offend Mr. Saltz or speak out in defense of Ms. Paulson. I do not
 9
10   understand how Ms. Fulmer or Mr. Saltz believed this information from 2012 is relevant to the
11
     lawsuit. I believe this filing was the punishment Mr. Saltz promised to inflict on me in November
12
13   of 2020. He found no basis to follow through on his threat to make me a defendant, so instead he
14
15   chose to use the legal system in another way to embarrass, harass, and intimidate me and others.
16
17          6.      I also noticed that Plaintiffs included what they believed to be my Washington
18
     Department of Transportation work phone number (direct line) and email and physical address in
19
20   their declaration. In fact, I do not work for the WDOT and I have never worked for that agency. I
21
22   have been retired from work for 10 years after working 20 years for a federal agency. It appears
23
24
     that Ms. Fulmer and Plaintiffs disclosed the contact information for a different Lori Barnhart,
25
     who does work for WDOT. Although this part of the disclosure did not affect me (because it is
26
27   not my contact information), I was very troubled that they would include the entire telephone
28
29   number and email address (and work address) for the person they believed to be me, when that
30
31
     disclosure was totally unnecessary to show that "I" worked for WDOT. It would have been very
32   simple to redact enough of the information to show the "Washington" area code and/or the
33
34   WDOT email address, without disclosing the entire entry. I believe the Westbrooks, their
35
36   attorneys, and Ms. Fulmer made this unnecessary disclosure in an.attempt to further harass and
37
     intimidate me, and others.
38
39          7.      Since the filing of this declaration, its contents have been broadcast to an
40
41   enormous audience of people following this case on social media, most of whom are fans of Tati
42
43   Westbrook. Below is a link to one such video in which the pages of the declaration and exhibits
44
     are clearly shown and discussed, to an audience of at least. 130,000 people. Plaintiffs were.well .
45


     DECLARATION OF LORI ANN BARNHART- 3                             GORDON       600 University Street
                                                                      Tl LDEN     Suite 2915
                                                                     THOMAS       Seattle, WA 98101
                                                                     CORDELL      206.467.6477




                                                           72
Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 102 of 221




 l   aware.that their December 23rd filing would be broadcast widely on social media, because other
 2
 3   filings have received that much attention.
 4
             8.      I informed Mr. Saltz on December _        that he had disclosed the phone number
 5
 6   and email address of the wrong person. I am attaching a copy of that tweet, sent to Mr. ~
 7
 8   public Twitter account, on _ _. See Exhibit _ . He never asked me for more information on that
 9
10   subject, although the screenshots attached at Exhibit _     show that his Twitter followers made
11
     jokes about him exposing the private contact information of the wrong person, and appeared to
12
13   find it entertaining.
14
15           9.      I was also surprised to read that Ms. Fulmer included in her declaration
16
17   screenshots of tweets I sent to her, in response to harassment I received online from her and her
18
     associates. I attach as Exhibit _   just some of the vile messages I received from them and to
19
20   which I was responding. The harassment frightened me, and I attempted to defend myself by
21
22   stating that I had relatives and friends who would protect me if I was attacked at my home.
23
24           l 0.    After sending those messages, I regretted them and extended an apology to Ms.
25   Fulmer in August of 2020. She responded with an enthusiastic "Thank you for the apology!" and
26
27   we had friendly interactions after that. In.light of this, I find it unbelievable that Ms. Fulmer
28
29   would state in a sworn declaration that in late December 2020 she "fears for her life" because of
30
31   tweets from eight months ago. To my knowledge, she has never done anything about this alleged
32   "fear" before filing this declaration.
33
34           11.     My interactions with Ms. Paulson have been limited to: ( 1) a few brief online
35
36   conversations unrelated to this matter; (2) the fact that I was a subscriber to her channel for a
37
     brief time in _ _, 2020; and (3) the fact that last week I sent her a few "chats" (after the filing
38
39   of the Fulmer Declaration). Because I was no longer a subscriber, I paid for each of those chats
40
41   separately, for a total of$ _ _. Ms. Paulson and I have never been friends and have had very
42
43   little direct contact. I have not done anything to coordinate with her to "hide evidence" or do
44
     anything unlawful, nor do I have any reason to believe she would want me to do so. I have no
45


     DECLARATION OF LORI ANN BARNHART - 4                             GORDON        600 University Street
                                                                       TILDEN       Suite 2915
                                                                      THOMAS        Seattle, WA 98101
                                                                      CORDELL       206.467.6477




                                                            73
Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 103 of 221




 1   reason to believe Ms. Paulson knew what state I lived in until very recently. I understand she
 2
 3   might have referred to me as "her best friend" when I sent a comment during one of her videos.
 4
     This was obviously not meant literally, based on the very limited nature of my interactions with
 5
 6   Ms. Paulson. I believe Ms. Paulson made that comment in.reference to the fact that I had at one
 7
 8   time been critical of her online but had changed my mind and had sent a few messages in support
 9
10   of her. Against that backdrop, she said something to the effect of: "Lori used to not like me but
11
     now she's my best friend." I believe it's called hyperbole.
12
13           I declare pursuant to the laws of perjury of the State of Washington that foregoing is trne
14
15   and correct.
16
17          DATED this 6th day of~            2021 at _ _ _, Washington
18
19
20
21                                                Lori Ann B arnhart
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45


     DECLARATION OF LORI ANN BARNHART- 5                            GORDON       600 University Street
                                                                     TILDEN      Suite 291S
                                                                    THOMAS       Seattle, WA 98101
                                                                    CORDELL      206.467.6477




                                                           74
      Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 104 of 221




 Membership

           B Lori             ~mail.com>                              I   ~   Rep_lY_ ~<~
                                                                                        _ Reply A_I_
                                                                                                   I   ~-➔-   Forwa~

           To O M ichael P. Brown                                                                        Wed 1/6/ 2021 4:1 5 PM
 •

I was a member to her channel for 8 months from January of 2020 until August 2020 at 3.99 per month. With tax the
total would be $33.60. I'm trying to find the super chats I have made to her. I' m sure the total isn' t more than 50.00
including the three that I sent. I'm having a hard time finding them on my bank account. One was 14.99, one was 4.99,
and the third was around 3.99. I could be off a dollar or two.




                                                             75
       Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 105 of 221




 Re: Membership
                                                             ~ Reply   (~ Rep lyAII   ➔ Forward
              B Lo                 ;1mail.com>
             To O Michael P. Brown                                                    Wed 1/6/202 1 4:30 PM
 •
 Q) You replied to this message on 1/6/ 2021 5:03 PM.


Here the three are.




                                                        76
     Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 106 of 221




 RE: Membership

           Michael P. Brown
                                                                     7   Reply    <~   Reply All   ➔   Fo rward   7
          To 0 B Lori                                                                              Wed 1/6/2021 5:03 PM
 •

Are you able to sign something this evening and scan it back to me? Do you have a scanner?


Michael P. Brown

Gordon Tilden Thomas & Cordell LLP
One Union Square
600 University Street, Suite 2915
Seattle, Washi ngton 98101
t: 206.467 .6477 d: 206.805.3162
w: gordontilden.com

GORDON
 Tl LDEN
 THOMAS
                   GTTO
CORDELL




                                                         77
     Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 107 of 221




 Re: Membership

           B Lori              ~mail.com>
                                                 ~ Reply   <~   Reply All   ➔   Forward    7
 •
       0   To O Michael    P. Brown                                         Wed 1/6/2021 5:04 PM


I don 't have a scanner.




                                            78
      Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 108 of 221




 Re: Membership

             B Le                 ~gmail.com >
                                                                    7   Reply   <~   Reply All   ➔ Forward

             To   O M ichael P. Brown                                                            Wed 1/6/2021 5:05 PM
 •
 (D You replied to this message on 1/ 6/ 2021 5:48 PM .

If I sign it and send it to someone else to scan would that work?




                                                            79
      Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 109 of 221




 Re: Membersh ip

            B Lori             ~mail.com>
                                                                            ~ Reply   <~   Reply All   ➔ Forward

           To O Michael I-'. tlrown                                                                    Wed 1/ 6/ 2021 5:07 PM
 •

I am sure there is a place I can scan it from close to me I live right in town.




                                                              80
      Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 110 of 221




 Re: Membership

             B Lori               ,gmail.com>
                                                                     ~ Reply      <~     Reply Al l   ➔ Forward

             To O M1chae1 I-'. tsrown                                                                 Wed 1/6/2021 5:19 PM
 •
 (D You replied to this message on 1/ 6/ 2021 5:44 PM.

They do have sca nner apps on my iPhone. I've been able to cash checks that way before




                                                         81
      Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 111 of 221




 RE: Membership

           Michael P. Brown
                                                                      ~ Reply   <~   Reply All   ➔   Forwa~       •••

           To O B Lori                                                                           Wed 1/ 6/ 2021 5:45 PM
 •

Great. Will you be able to review a final version in an hour or so?


Michael P. Brown

Gordon Tilden Thomas & Cordell LLP
One Union Square
600 University Street, Suite 2915
Seattle, Washington 98101
t: 206.467 .6477 d: 206.805.31 62
w: gordontilden.com

GORDON
  TILDEN
 THOMAS
                   GTTC
CORDELL




                                                             82
      Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 112 of 221




 Re: Membership




 •            B Lori           gmail.com>
                                                 ~ Reply   <~   Rep lyAII   ➔ Forward

              To O M ichael P. Brown                                        Wed 1/6/2021 5:45 PM


Yes, I can.




                                            83
     Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 113 of 221




 RE: Membership

           Michael P. Brown
                                              ~ Reply   <~   ReplyAII   ➔ Forward

          To O B Lori                                                   Wed 1/ 6/ 2021 5:49 PM
 •

How would you send it to them to scan?


Michael P. Brown

Gordon Tilden Thomas & Cordell LLP
One Union Square
600 University Street, Suite 2915
Seattle, Washington 98101
I: 206.467 .6477 d: 206.805.3162
w: gordontilden.com

GORDON
  TILDEN
 THOMAS
                   GTTO
CORDELL




                                         84
     Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 114 of 221




 Re: Membership

             B Lo                 gmail.com>
                                                              7   Rep ly   <~   ReplyAII   ➔ Forward

            To t, M ichael f'. tsrown                                                      Wed 1/6/2021 5:58 PM
 •
 (D You replied to this message on 1/6/2021   6:00 PM.


I was thinking email but that doesn't make sense lol




                                                         85
      Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 115 of 221




 RE: Membership
                                              ~ Reply   <~   Reply All   ➔ Forward       r ••• 1
            M ichael P. Brown
            To O B Lori                                                  Wed 1/ 6/ 2021 6:00 PM
 •

Join the club.


Michael P. Brown

Gordon Tilden Thomas & Cordell LLP
One Union Square
600 University Street, Suite 2915
Seattle, Washington 98101
t: 206.467 .6477 d: 206.805.31 62
w: gordontilden.com

GORDON
  TILDEN
 THOMAS
                   GTTC
CORDELL




                                      86
      Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 116 of 221




 Re: Membership

             B Lori              ~gmail.com >
                                                             ~ Reply   <~   Reply All   ➔ Forward

             To   O Michael P. Brown                                                    Wed 1/6/2021 6:16 PM
 •
 (D You replied to this message on 1/6/2021 6:18 PM .

Did you send the one for me to sign?




                                                        87
     Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 117 of 221




 RE: Membership

           M ichael P. Brown
                                                                      f-J   Reply   <~   ReplyAII   ➔ Forward

           To O B Lori                                                                              Wed 1/6/ 2021 6:18 PM
 •
         Barnhart Decl.docx
                               V
         92 KB


No. Here it is. I made the signature page a separate page so you don't need to re-sign if we need to make tweaks. Of
course I will not make any changes without you reviewing them.


Michael P. Brown

Gordon Tilden Thomas & Cordell LLP
One Union Square
600 University Street, Suite 2915
Seattle, Washington 98101
t: 206.467 .6477 d: 206.805.31 62
w: gordontilden.com

GORDON
  Tl LDEN
 THOMAS
                   GTTC
CORDELL




                                                          88
Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 118 of 221




 I                                                                  The Honorable Barbara J. Rothstein
 2
 3
 4
 5
 6
 7
 8
 9
10
II
12                               UNITED STATES DISTRICT COURT
13                              WESTERN DISTRICT OF WASHINGTON
14                                        AT SEATTLE
15
16
17   TATIANA WESTBROOK, an individual;                    NO. 2:20-cv-01606 BJR
18   JAMES WESTBROOK, an individual;
19   HALO BEAUTY PARTNERS, LLC, a                         DECLARATION OF LORI ANN
20   Nevada Limited Liability Company,                    BARNHART
21
22                       Plaintiffs,
23
24           V.
25
26   KATIE JOY PAULSON, an individual;
27   WITHOUT A CRYSTAL BALL, LLC, a
28   Minnesota Limited Liability Company; and
29   DOES I through 100, inclusive,
30
31                       Defendants.
32
33
34
35          Lori Ann Barnhart declares as follows:
36
37           I.     I am over the age of 18 and am not a party to this action. I make this declaration
38
39   based on personal knowledge.
40
41          2.      I do not make this declaration because I support Defendants with respect to the
42   claims in this lawsuit. I have no basis to judge those legal claims and I have had no interest in the
43
44   Westbrooks before or after this lawsuit began. I make this declaration only to clear up
45


     DECLARATION OF LORI ANN BARNHART- I                              GORDON       600UniversityStreet
                                                                       TILDEN      Suite 291S
                                                                      THOMAS       Seattle, WA 98101
                                                                      CORDELL      206.467.6477




                                                           89
Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 119 of 221




 1   misstatements of facts, and because I would like the Court to be aware that the Plaintiffs filed a
 2
 3   declaration on December 23, 2020 in this matter that in my opinion inappropriately included
 4
     very personal information about me that is totally unrelated to this lawsuit. Based on my history
 5
 6   of Twitter interactions with the Westbrooks' attorney, Michael Saltz, I believe this was done to
 7
 8   follow through on a public threat he directed at me via Twitter in November 2020. I will explain
 9
10   further below.
11
            3.        Mr. Saltz and I have exchanged several tweets since November of2020 related to
12
13   this case. In a November tweet, Mr. Saltz became angry at me when I suggested he was not the
14
15   Westbrooks' real attorney, because I had believed that attorneys are not supposed to discuss their
16
17   cases on social media. Mr. Saltz responded by publicly threatening to make me a defendant in
18   this case, despite having no reason to believe I did anything unlawful toward his clients. A copy
19
20   of that tweet is attached as Exhibit A. Around that same time he made a similar public threat on
21
22   Twitter toward another person who said something on Twitter that he didn't like. While my
23
24   tweet in response to Mr. Saltz was admittedly rudely stated, this Twitter user simply asked him,
25
     mildly, to confirm he was the Westbrooks' lawyer. He angrily responded by threatening to turn
26
27   his "prosecutorial attention" towards her. A copy of that exchange is attached as Exhibit B.
28
29          4.        On or about Christtnas Eve, December 24, 2020, I learned that I was the subject
30
31   of a declaration filed by Kimberly Fulmer in this lawsuit on behalf of Plaintiffs, close to
32   midnight on December 23rd. See ~        27-3. I was surprised because my involvement with this
33
34   lawsuit was limited to observing social media related to it, and posting some comments myself in
35
36   defense of Ms. Paulson, when I felt she was being unfairly treated.
37
38          5.        My surprise turned to shock when I learned that Kim Fulmer's declaration
39   included a reference to, and a copy of, a criminal charge brought against me in 2012. That eight -
40
41   year-old incident has nothing to do with the Westbrooks or Ms. Paulson. I also saw that the
42
43   declaration did not mention the important fact that this charge was subsequently dismissed, at the
44
     request of the prosecutor. I am attaching as Exhibit C a copy of that order of dismissal. This
45


     DECLARATION OF LORI ANN BARNHART- 2                             GORDON       600 University Street
                                                                      TILDEN      Suite 2915
                                                                     THOMAS       Seattle, WA 98101
                                                                     CORDELL      206.467.6477




                                                            90
Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 120 of 221




 l   2012 incident came at a very difficult time in my life, and it did not involve harm or a threat of
 2
 3   harm on any person. It is the only time in my life I have been accused of any crime.
 4
            6.      It was and still is very upsetting to see this old information made public, in a
 5
 6   lawsuit in which I am not involved, and for no apparent reason other than to embarrass and
 7
 8   intimidate me and others who might offend Mr. Saltz or speak out in defense of Ms. Paulson. I
 9
10   do not understand how Ms. Fulmer or Mr. Saltz believed this information from 2012 is relevant
11
     to the lawsuit. I believe this filing was the punishment Mr. Saltz promised to inflict on me in
12
13   November of 2020. He found no basis to follow through on his threat to make me a defendant, so
14
15   instead he chose to use this filing to embarrass, harass, and intimidate me and others.
16
17          7.      I also noticed that Plaintiffs included what they believed to be my Washington
18   Department of Transportation work phone number (direct line), email, and physical address in
19
20   their declaration. In fact, I do not work for the WDOT and I have never worked for that agency. I
21
22   have been retired from work for IO years after working 20 years for a federal agency. It appears
23
24   that Ms. Fulmer and Plaintiffs disclosed the contact information for a different Lori Barnhart,
25
     who does work for WDOT. Although this part of the disclosure did not affect me (because it is
26
27   not my contact information), I was very troubled that they would include the entire telephone
28
29   number and email address (and work address) for the person they believed to be me, when that
30
31   disclosure was totally unnecessary to show that "I" worked for WDOT. It would have been very
32   simple to redact enough of the information to show the "Washington" area code and/or the
33
34   WDOT email address, without disclosing the emire entry. I believe the Westbrooks, their
35
36   attorneys, and Ms. Fulmer made this unnecessary disclosure in an.attempt to further harass and
37
     intimidate me, and others.
38
39          8.      Since the filing of this declaration, its contents have been broadcast to an
40
41   enormous audience of more than 130,000 people following this case on social media, most of
42
43   whom appear to be fans of Tati Westbrook and/or people who enjoy abusing Ms. Paulson. Below
44
     is a link to one such video. Plaintiffs were well aware. that their December 23rd filing would be
45


     DECLARATION OF LORI ANN BARNHART - 3                            GORDON        600 University Street
                                                                      TILDEN       Suite 2915
                                                                     THOMAS        Seattle, WA 98101
                                                                     CORDELL       206.467.6477




                                                            91
Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 121 of 221




 1   broadcast widely on social media, because other filings have received that much attention and
 2
 3   because their attorney communicates with that YouTube personality via Twitter.
 4
                     https://www.youtube.com/watch?v~FHiorAfpOoE
 5
 6
 7           9.      I informed Mr. Saltz shortly after the filing of the Fulmer declaration that he had
 8
 9   "doxed" (disclosed the phone number and email address of) the wrong person. I am attaching a
10
     copy of that tweet. See Exhibit D. He never asked me for more information on that subject.,
11
12   although the screenshots attached at Exhibit _      show that his Twitter followers made jokes
13
14   about him exposing the private contact information of the wrong person, and appeared to find it
15
16   entertaining.
17
             I 0.    I was also surprised to read that Ms. Fulmer included in her declaration
18
19   screenshots of tweets I sent to her, in response to harassment I received online from her and her
20
21   associates. I attach as Exhibit _   just some of the vile messages I received from them and to
22
23   which I was responding. The harassment frightened me, and I attempted to defend myself by
24
     stating that I had relatives and friends who would protect me if I was attacked at my home.
25
26           11.     After sending those messages, I regretted them and extended an apology to Ms.
27
28   Fulmer in August of 2020. She responded with an enthusiastic " Thank you for the apology!" and
29
30   we had friendly interactions after that. In.lig ht of this, I find it unbelievable that Ms. Fulmer
31
     would state in a sworn declaration that in late December 2020 she "fears for her life" because of
32
33   tweets from eight months ago. To my knowledge, she has never done anything about this alleged
34
35   "fear" before filing this declaration.
36
37           12.     My interactions with Ms. Paulson have been limited to: (I) a few brief online
38   conversations unrelated to this matter; (2) the fact that I was a subscriber to her channel (for
39
40   $3.99 per month) from January 2020 until August 2020; and (3) the fact that last week I sent her
41
42   a few "chats" after the filing of the Fulmer Declaration (for a total of$24.97). Ms. Paulson and I
43
44   have never been friends and have had very little direct contact. I have not done anything to
45
     coordinate with her to "hide evidence" or do anything unlawful, nor do I have any reason to

     DECLARATION OF LORI ANN BARNHART· 4                               GORDON        600 University Street
                                                                        Tl LDEN      Suite 2915
                                                                       THOMAS        Seanle, WA 98101
                                                                       CORDELL       206.467.6477




                                                             92
Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 122 of 221




 1   believe she would want me to do so. I have no reason to believe Ms. Paulson knew what state I
 2
 3   lived in until very recently. I understand she might have referred to me as "her best friend" when
 4   I sent a comment during one of her videos. This was obviously not meant literally, based on the
 5
 6   very limited nature of my interactions with Ms. Paulson. I believe Ms. Paulson made that
 7
 8   comment in reference to the fact that I had at one time been critical of her online but had
 9
10   changed my mind and had sent a few messages in support of her. Against that backdrop, she said
11
     something to the effect of: "Lori used to not like me but now she's my best friend." I took it as
12
13   lighthearted hyperbole.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45


     DECLARATION OF LORI ANN BARNHART- 5                             GORDON       600 University Street
                                                                      Tl LDEN     Suite 2915
                                                                     THOMAS       Seattle, WA 98101
                                                                     CORDELL      206.467.6477




                                                           93
Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 123 of 221




 1
 2
 3           I declare pursuant to the laws of perjury of the State of Washington that foregoing is true
 4
     and correct.
 5
 6
 7          DATED this 6th day of~            2021 at _ _ _, Washington
 8
 9
10
11                                                Lori Ann Barnhart
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45


     DECLARATION OF LORI ANN BARNHART- 6                            GORDON       600 University Street
                                                                     TILDEN      Suite 291S
                                                                    THOMAS       Seattle, WA 98101
                                                                    CORDELL      206.467.6477




                                                           94
      Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 124 of 221




 Re: Membership

             B Lori              1gmail.com>
             To O 1V11cnae1r-. tirown
                                                                ~ Reply   <~   ReplyAII   ➔ Forward
                                                                                                         0
                                                                                          Wed 1/ 6/2021 6:20 PM
 •
 (D You replied to this message on 1/ 6/ 2021 6:29 PM.

I don't have a printer can I use one of those signature apps?




                                                           95
     Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 125 of 221




 RE: Membership

           Michael P. Brown
                                                  ~ Reply   <~   Reply All   ➔   Forward    7
          To 0 B Lori                                                        Wed 1/6/2021 6:22 PM
 •

I'm not sure how t h ey work. Do you know?


Michael P. Brown

Gordon Tilden Thomas & Cordell LLP
One Union Square
600 University Street, Suite 2915
Seattle, Washington 98101
t: 206.467.6477 d: 206.805.3162
w: gordontilden.com

GORDON
  TILDEN
 THOMAS
                   GTTC
CORDELL




                                             96
     Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 126 of 221




 RE: Membership

           Michael P. Brown
                                                                          f-J   Reply    <~   Reply All   ➔ Forward

           To O B Lori                                                                                    Wed 1/6/2021 6:29 PM
 •

I'm thinking we might want to hold off and file this separately a little later (not tonight), to give us a chance to digest and
respond to the new craziness in Saltz's most recent filing on Monday.


Michael P. Brown

Gordon Tilden Thomas & Cordell LLP
One Union Square
600 Univ ersity Street, Suite 2915
Seattle, Washington 98101
I: 206.467 .6477 d: 206.805.3162
w: gordontilden.com

GORDON
  TILDEN
 THOMAS
                   GTTC
CORDELL




                                                             97
       Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 127 of 221




 Re: Membership

              B Lo                  ,ail.com>
                                                                          ~ Reply   <~   Reply All   ➔ Forward


 •
          O   To   ti Michael P. Brown                                                               Wed 1/6/2021 6:27 PM


It's an app you download and you sign the document and and email them back. I've used them for doctor's and my bank
will accept them for paper checks I don't know if the court will though


On Wed, Jan 6, 2021 at 6:22 PM Michael P. Brown <mbrown@gordontilden.com> wrote:


     I' m not sure how they work. Do you know?




     Michael P. Brown




     Gordon Tilden Thomas & Cordell LLP

     One Union Square

     600 University Street. Suite 2915

     Seattle. Washington 98 101

     t: 206.467.6477 d: 206.805.3 162

     w: gordontilden.com



     GORDON
       T IL DEN
      THOMAS
                         GTTC
     CORDELL




                                                           98
      Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 128 of 221




 Re: Membership

            B Lori            1gmail.com>
                                                                             7    Reply   <~   Reply All   ➔ Forward

            To O M ich ael P. Brown                                                                        Wed 1/ 6/ 2021 6:29 PM
 •

I have a printer it is out of ink I will go over to the store and get some ink for it.




                                                                99
        Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 129 of 221




 Re: Membership

               B Lo                 gmail.com>
                                                                             ~ Reply       <~   Reply All    ➔ Forward

              To C.. ,v,,cnae, ~- orown                                                                      Wed 1/6/2021 6:31 PM
 •
 (D You replied to this message on 1/6/2021 7:04 PM.

Okay whatever you want to do Walmart is just 10 minutes from me and I don't work so I' m up all night.


On Wed, Jan 6, 2021 at 6:29 PM Michael P. Brown <mbrown@gordontilden.com> wrote:


     I'm thinking we might want to hold off and file this separately a little later (not tonight), to give us a chance to digest
     and respond to the new craziness in Saltz's most recent filing on Monday.




     Michael P. Brown




     Gordon Tilden Thomas & Cordell LLP

     One Union Square

     600 University Street. Suite 2915

     Seattle. Washington 98101

     I: 206.467 .6477   d: 206.805.3162


     w: gordontilden.com




     GORDON
       TILDEN
      THOMAS              GTTC
     CORDELL




                                                                100
      Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 130 of 221




 Re: Membership
                                                             ~ Reply   <~   Reply All   ➔ Forward       ••• 1
             B Lo r              nail.com >
             To O Michael P. Brown                                                      Wed 1/6/2021 6:33 PM
 •
 (D You replied to this message on 1/6/2021 6:44 PM.

Will I need legal size paper?




                                                       101
     Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 131 of 221




 RE: Membership

           M ichael P. Brown
                                            7   Reply   <~   Rep ly All   ➔ Forward

          To O B Lori                                                     Wed 1/ 6/ 2021 6:45 PM
 •

No just normal.


Michael P. Brown

Gordon Tilden Thomas & Cordell LLP
One Union Square
600 University Street, Suite 2915
Seattle, Washington 98101
t: 206.467 .6477 d: 206.805.3162
w: gordontilden.com

GORDON
  TILDEN
 THOMAS
                   GTTC
CORDELL




                                     102
      Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 132 of 221




 RE: Membership

           M ichael P. Brown
                                                                         ~    Rep_lY_ _ <~
                                                                                         _               ➔
                                                                                                         _
                                                                                             Reply A_II_ _    Forwa~

           To O B Lori                                                                                   Wed 1/6/2021 7:05 PM
 •

I appreciate that very much. As I look at Saltz's newest filing more I thin k I need more t ime to digest it and craft one
response that deals with all of it. It's just lunacy the way he acts li ke he's broken o pen some conspiracy between you
and Katie to suppress evidence (evidence that would be totally ir relevant if it existed).


Mic hael P. Brown

Gordon Tilden Thomas & Cordell LLP
One Union Square
600 University Street, Suite 29 15
Seattle, Washington 98101
t: 206.467 .6477 d: 206.805.3162
w: gordontilden.com

GORDON
  TILDEN
 THOMAS
                    G T TC
CORDELL




                                                             103
        Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 133 of 221




 Re: Membership

               B Lo             l@g m a il.com>
                                                                           ~ Reply        <~   ReplyAII      ➔ Forward

              To O Michael P. Brown                                                                          Wed 1/ 6/ 2021 7:08 PM
 •
 (D You replied t o t his message on 1/6/2021 7:24 PM.

He is making an example out of me. Someone tried to stick up for me the other day on twitter and they were
attacked. Watch he will get a mass amount of people to write statements that I harassed them.             Q. He's ma king sure
no one will step forward for Katie and if they do they will have all their private infor mation exposed.


On Wed, Jan 6, 2021 at 7:04 PM Michael P. Brown <mbrown@gordontilden.com> wrote:


     I appreciate that very much. As I look at Saltz's newest fi ling more I think I need more t ime to digest it and craft one
     response that deals with all of it. It's just lunacy the way he acts like he' s broken open some conspiracy between you
     and Katie to suppress evidence (evidence that would be totally irrelevant if it existed).




     Michael P. Brown




     Gordon Tilden Thomas & Cordell LLP

     One Union Square

     600 University Street. Suite 29 15

     Seattle, Washington 98101

     I: 206.467.6477 d: 206.805.3162

     w: gordontilden.com




     GORDON
      TILDEN
     THOMAS
                          GTTO
     r.ni::i ns:-1 1




                                                               104
        Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 134 of 221




 RE: Membership

           Michael P. Brown
                                               ~ Reply   <~   Reply All   ➔ Forward       ••• 1

           To O B Lo ri                                                   Wed 1/6/ 2021 7:24 PM


Ye p.


Michael P. Brown

Gordon Tilden Thomas & Cordell LLP
One Union Square
600 University Street, Suite 2915
Seattle. Washington 98101
t: 206.467 .6477 d: 206.805.31 62
w: gordontilden.com

GORDON
  TILDEN
 THOMAS
                   GTTC
CORDELL




                                        105
     Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 135 of 221




 Super chats

            B Lori           >gmai l.com>                            7    Rep_ly- ~<~
                                                                                   _ Reply A_I_
                                                                                              I   ~-➔
                                                                                                    -   Forwa~

           To O Michael P. Brown                                                                    Thu 1/7/ 2021 1:42 AM
 •

I wanted to let you know that when you are a member of a channe l you can still send super chats. I guess they are like
tips. In the last year I've probably sent
M Katie about $50 in super chats, not including the three that totaled the $2700. I have receipts from YouTube but
they don't show who I sent the super chats to. I sent some to another channel " Unirock" The receipts add up to
approximately $130 (not including the 3). This was over a year's time.




                                                         106
     Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 136 of 221




 One more thing

             B Lor                l gmail.com >
                                                                     ~ Reply       <~   Reply All   ➔ Forward

             To O Michael P. Brown                                                                  Thu 1/7/ 202 1 11 :26 AM
 •
 (D You replied to this message on 1/ 7/ 2021 11:27 AM.

Another thing I wanted to add: Kim and the other trolls all found my threat entertaining. They thought it was a joke.



No need to respond I know you are busy!




                                                          107
     Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 137 of 221




 RE: One more thing

          Michael P. Brown
                                                              ~ Reply   <~   Reply All   ➔ Forward

          To O B Lori                                                                    Thu 1/7/2021 11:27 AM
 •

Hello. Do you have any evidence we could point to for that?


Michael P. Brown

Gordon Tilden Thomas & Cordell LLP
One Union Square
600 University Street, Suite 2915
Seattle, Washington 98101
t: 206.467 .6477 d: 206.805.31 62
w: gordontilden.com

GORDON
  TILDEN
 THOMAS
                   GTTC
CORDELL




                                                        108
Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 138 of 221




                                109
       Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 139 of 221




 Re: One more thing




 •           B Lori              mai l.com>
                                                                 fJ   Reply   <~   Reply All   ➔ Forward       ••• 1

             To O Michae l P. Brown                                                            Thu 1/7/202111:28 AM


I'll look.


On Thu, Jan 7, 2021 at 11:27 AM Michael P. Brown < mbrown@gordontilden.com> w rote:


   Hello. Do you have any evidence we could point to for that?




   Michael P. Brown




   Gordon Tilden Thomas & Cordell LLP

   One Union Square

   600 University Street, Suite 2915

   Seattle . Washington 98 101

   I: 206.467.6477   d: 206.805.3162


   w: gordontilden.com




   GORDON
     TILDEN
    THOMAS
                       GTTC
   CORDELL




                                                         110
      Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 140 of 221




  Re: One more thing
                                                                      ~ Reply      <~   Reply All   ➔ Forward
                                                                                                                   r • • •   1
            B Lor             1mail.com>
            To O Michael P. Brown                                                                    Thu 1/7/2021 1:38 PM
  •

 This twitter thread is from December 30. On my twitter profile I put this message on there for people to see hoping
 they wouldn't bother the other Lori and I would show proof that the work information shared was not me. I w ill send
 other tweets in another email so I can hopefully make them make sense!



[screenshots omitted]




                                                         111
       Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 141 of 221




  Screens hots

              B Lori                mail.com >
                                                                                ~ Reply       <~   Reply All   ➔ Forward       ••• 1

              To O Michael f' . tlrown                                                                         Thu 1/7/2021 2:15 PM
  •
  (D You replied to this message on 1/7/ 2021 2:33 PM.

 So sorry for this mess! This is embarrassing!


 I made my tweet on May 2, 2020. I closed my account the next day May3, 2020 so the tweet was gone w ith in a day.


 Kim didn't even see them until someone shared a screenshot. I created a new twitter account soon after. I st ill used
 my same picture so I wasn' t trying to hide I just thought it would be a good idea and wou ld cut down on the back and
 forth. They kept retweeting screenshots of my "threat" to make it appear as though I made threats all of them time
 when in fact I did not. They keep stating they have no idea why I would tweet such a thing and have no idea why I fe lt
 threatened well that's because they failed to show the t h reats that were made against me. Some of these other tweets
 are showing how they didn't take my " threat" seriously and laughed about it. I also always made it clear that I stood
 alone. I did not want anyone e lse involved in st icking up fo r me. I always told people not to defend me.


 I am also including a screenshot of r             sharing Katie's police report on the incident with her neighbors to show t hat
 she is the one that usually shared documents that shouldn' t be posted.


 Also, I sent you a tweet awhile back where                loxed me and said that I worked for the WA DOT and m y full name
 which is a dox I've never shared my last name. So before salt filed t hat declaration I said that was not m e and he fi led it
 anyway.


 They refer to ma as lab rat. I would block people that wanted to start confrontat ion. On one of these tweets Kim find s
 it funny. Another tweet shows Kim saying that she has the balls so she isn't so innocent herself. Her t witter is all about
 hate and she tweets just about everyday about Katie.


[Screenshots omitted]




                                                                   112
     Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 142 of 221




 RE: Screenshots

          Michael P. Brown
                                                                  ~ Reply   <~   ReplyAII   ➔ Forward

          To O B Lori                                                                       Thu 1/7/2021 2:34 PM
 •

Thank you! Do you have the highlighted one handy to send again?


Michael P. Brown

Gordon Tilden Thomas & Cordell LLP
One Union Square
600 University Street, Suite 2915
Seattle, Washington 98101
t: 206.467 .6477 d: 206.805.3162
w: gordontilden.com

GORDON
 Tl LDEN
 THOMAS
                   GTTC
CORDELL




                                                      113
      Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 143 of 221




   Re: Screenshots




  •          B Lori                gmail.com>
                                                      7   Re ply   <~   Reply All   ➔ Forward

             To   O M ichael P.   Brown                                             Thu 1/7/2021 3:03 PM


 This one?

[Screenshots omitted]




                                                114
       Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 144 of 221




  Re: Screenshots

              B Lori                 mail.com>
                                                                        ~ Reply       <~   Reply All         ➔ Forward


  •
         O   To O Michael P. Brown                                                                           Thu 1/7/2021 3:13 PM

  (D You replied to this message on 1/7/2021 6:10 PM.

 I think salt was mad that I tweeted his firm information. I tweeted it at him when I questioned who he was. Wel l one
 of his closest worker bees posted this (Katie's lawyer info). The account that tweeted th is could be   I       but we w ill
 never know since they hide behind sock accounts.


 Also my twitter had been private. (Meaning only the people I followed on twitter could see my tweets) for at least a
 month. I also blocked some accounts. I did this to cut down on conflicts. Some of t hese accounts have complained
 and laughed about me for this yet claim I am a bully.



[Screenshots omitted]




                                                           115
     Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 145 of 221




 RE: Screenshots




 •         Michael P. Brown
                                                                    7    Reply    <~   Reply All   ➔ Forward

          To 0 B Lori                                                                              Thu 1/7/20216:11 PM


Thanks.


FYI I'm told they will be serving a subpoena on you tomorrow. I assume they have figured out your address.


Michael P. Brown

Gordon Tilden Thomas & Cordell LLP
One Union Square
600 University Street, Suite 2915
Seattle, Washington 98101
t: 206.467 .6477 d: 206.805.3162
w: gordontilden.com

GORDON
  TILDEN
 THOMAS
                   GTTC
CORDELL




                                                         116
       Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 146 of 221




 Re: Screenshots

               Carrie I         @g mail.com>
                                                                ~ Reply       <~   Reply All    ➔ Forward

               To O Michael P. Brown                                                             Thu 1/7/2021 6:13 PM
 •
 (D You replied to this message on 1/ 7/ 202 1 6:16 PM.

Do they know I am not the other Lori yet? W hat should I do?    sent me the dm' s. Basica lly tel ling me to
cooperate or else.


On Thu, Jan 7, 2021 at 6:11 PM Michael P. Brown <mbrown@gordontilden.com> wrote:


     Thanks.




                                                          117
     Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 147 of 221




 RE: Screenshots

           M ichael P. Brow n
                                                                   ~ Reply   <~   Reply All   ➔ Forward

           To O carrie L                                                                      Thu 1/7/ 2021 6:17 PM
 •

I'm sorry if I've missed something but who is       ' Which DMs?


Let's talk about the subpoena tomo rrow morning if you can .


Michael P. Brown

Gordon Tilden Thomas & Cordell LLP
One Union Square
600 University Street, Suite 2915
Seattle , Washington 981 O1
t: 206.467 .6477 d: 206.805.3162
w: gordontilden.com

GORDON
  TILDEN
 THO MAS
                   GTTC
CORDELL




                                                         118
      Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 148 of 221




 Fwd: Westbrook et al. v. Paulson et al. - Lori Ann Subpoena

           Michael P. Brown
                                                                     ~ Reply   <~   ReplyAII   ➔ Forward

           To O LB                                                                             Thu 1/7/2021 6:21 PM
 •
     w   1.7.21 Ltr to M. Brown & L. Barnhart Subpoena.pdf v
     ~ 406KB


Here's the subpoena.


Get Outlook for iOS




                                                               119
     Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 149 of 221




Re: Screenshots
                                                             f-:)   Rep ly   <~   Reply All   ➔ Forward     r ... 1
            Carrie I              g>gmail.com >
•
       O    To O Michae l    f'. tsrown                                                       Thu 1/7/2021 6:23 PM

(D You replied to t his message on 1/7/2021 6:27 PM.
                                                                                                                     r




                Screenshot redacted




                                                       120
Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 150 of 221




                                121
Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 151 of 221




                                122
Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 152 of 221




                                123
Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 153 of 221




                                124
     Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 154 of 221




 RE: Screenshots

           M ichael P. Brown
                                                                      ~ Reply       <~   Reply All   ➔ Forward

           To O carrie L                                                                              Thu 1/7/2021 6:28 PM
 •

He's ridiculous. Can you get me the whole screen shot of his message saying you could "get in trouble" for d eleting
tweets?


M ichael P. Brown

Gordon Tilden Thomas & Cordell LLP
One Union Square
600 University Street , Suit e 2915
Seattle, Washington 98101
t: 206.467 .6477 d : 206.805.3162
w: gordontilden.com

GORDON
  TILDEN
 THO MAS
                    GTTC
CORDE LL




                                                          125
        Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 155 of 221




 Re: Screenshots

               Carrie I                  11ail.com >
                                                                         ~ Reply       <~   ReplyAII   ➔ Forward

               To   O Michael P. Brown                                                                  Thu 1/7/20216:28 PM
 •

Yes. He won't stop.


On Thu, Jan 7, 2021 at 6:27 PM Michael P. Brown <mbrown@gordontilden.com> wrote:


     He' s ridiculous. Can you get me the whole screenshot of his message saying you could " get in trouble" for deleting
     tweets?




     Michael P. Brown




     Gordon Tilden Thomas & Cordell LLP

     O ne Union Square

     600 University Street, Suite 2915

     Seattle, Washington 98101

     t: 206.467.6477   d: 206.805.3162


     w: gordontilden.com




     GORDON
        TILDEN
      T H OMAS
                          GTTO
     CORDELL




                                                            126
     Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 156 of 221




Re: Screenshots

            Carrie                 ~gmail.com >
                                                             7   Re ply   <~   Reply All   ➔ Forward

            To O M ichael P. Brow n                                                        Thu 1/7/2021 6:47 PM
•
Q) You re plied to this message on 1/7/ 2021 8:14 PM




                                                       127
     Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 157 of 221




 Re: Screenshots

           M ichael P. Brown
                                            ~ Reply   <~   Reply All   ➔ Forward

           To O c arrie L                                              Thu 1/7/2021 8:14 PM
 •

Hi. Your last email was blank.


Get Outlook for iOS




                                     128
Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 158 of 221




                           REDACTED




                                129
      Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 159 of 221




 Re: I'm so angry

           Michael P. Brow n
                                                                        ~ Reply   <~   Reply All   ➔ Forward

           To O B Lori                                                                              Fri 1/8/2021 7:20 AM
 •

I totally understand. You have a right to object to the subpoena. At a minimum that would delay everything and the
judge might just say you don't have to respond. I can help with that.


Get Outlook for iOS




                                                          130
      Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 160 of 221




 Re: I'm so angry

            B Lori                1mail.com >
                                                                                    7    Reply      <~   Reply All     ➔ Forward

            To O .. "" '"~', . ~,.:>wn                                                                                   Fri 1/8/2021 7:22 AM
 •
 (D You replied to this message on 1/8/2021 7:26 AM.

I think they still believe that I am that other Lori. I think she is going to get served. There isn't much information out there about me.




                                                                    131
     Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 161 of 221




 Re: I'm so angry

           Michael P. Brown
                                                 ~ Reply   <~   Reply All   ➔   Forward   7
           To O B Lori                                                      Fri 1/8/2021 7:26 AM
 •

Good point. I guess we'll find out soon.


Get Outlook for iOS




                                           132
       Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 162 of 221




 Re: I'm so angry

             B Lori            'gmail.com >
                                                                    ~ Reply         <~   Reply All   ➔ Forward

             To O M ichael P. Brown                                                                   Fri 1/ 8/ 2021 7:27 AM
 •
 (D You replied to this message on 1/8/2021 7:34 AM.

I will let you know if I get anything.


On Fri, Jan 8, 2021 at 7:26 AM Michael P. Brown < mbrown@gordontilden.com> wrote:
     Good point. I guess we'll f ind out soon.




                                                       133
     Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 163 of 221




 Re: I'm so angry

           Michael P. Brown
                                              ~ Reply   <~   Reply All   ➔ Forward


 •     O   To O B Lori                                                    Fri 1/8/2021 7:34 AM


Do you live in an apartment or house?


Get Outlook for i0S




                                        134
     Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 164 of 221




 Re: I'm so angry

           B Lori <           gmail.com>
                                                                            ~ Reply       <~   Reply All
                                                                                                     - ~ -
                                                                                                           ➔   Forwa~       •••

           To O M ichael P. Brown                                                                            Fri 1/8/2021 7:40 AM
 •

In an apartment. It's a rathe r large complex and the office will not sign anything. If anyone comes and I am here I w ill take
the papers.




                                                             135
     Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 165 of 221




 Re: I'm so angry

             B Lori                  1mail.com >
                                                                  ~ Reply   <~   Rep ly All   ➔   Forwa~    F
             To O Michael P. Brown                                                            Fri 1/8/2021 7:41 AM
 •
 (D You replied to this message on 1/ 8/ 2021 4:49 PM .

Do they know that I am not the other Lori? Or do you even know?




                                                          136
     Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 166 of 221




 Re: I'm so angry

          Michael P. Brown
                                                                     ~ Reply      <~   Reply All
                                                                                             - ~ -
                                                                                                   ➔   Forward   L
          To 0 B Lori                                                                              Fri 1/8/2021 8: 16 AM
 •

I don't know if they know. If they knew it would make it even more remarkable that they haven't corrected the
record.


I've been convinced that you are not her. You're willing to sign a sworn declaration saying so. That's generally a
solid indication someone is telling the truth.




                                                       137
      Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 167 of 221




 RE: I'm so angry

             Michael P. Brown
                                                                             7   Reply     <~   Reply All   ➔ Forward

             To O B Lori                                                                                      Fri 1/8/2021 9:38 AM
 •

FYI, here's how the process plays out once you actually get the subpoena served on you formally:


     1.   You have 14 days to "object" to the subpoena. I might object on behalf of Katie also.
     2.   After that, you have no obligation to respond to it unless or until they go to court and convince it that you should
          be subjected to the burden of responding. That process will take a while. If the court decides you should respond,
          you will not be "in trouble" for not responding earlier. It just means you have to respond within a ce rtain time after
          that court ruling.


You should not destroy any evidence related to this case or Saltz etc., now that you know it is going to be subpoenaed.



Michael P. Brown

Gordon Tilden Thomas & Cordell LLP
One Union Square
600 University Street, Suite 2915
Seattle, Washington 98101
t: 206.467.6477 d: 206.805.3162
w : gordontilden.com

GORDON
  TILDEN
 THOMAS
                     GTTC
CORDELL




                                                               138
     Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 168 of 221




 RE: I'm so angry

           Michael P. Brown
                                                                         7    Reply    <~   Reply All   ➔ Forward

           To O B Lori                                                                                   Fri 1/8/2021 10:14 AM
 •

BTW, I did not mean to suggest you should avoid being served with the subpoena. It will be best for you to play this
"straight up" and make the legitimate objections once you have it.


Michael P. Brown

Gordon Tilden Thomas & Cordell LLP
One Union Square
600 University Street, Suite 2915
Seattle, Washington 98101
t: 206.467.6477 d : 206.805.3162
w: gordontilden.com

GORDON
  TILDEN
 THO MAS           GTTC
CORDELL




                                                           139
     Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 169 of 221




 Re: I'm so angry

           Michael P. Brown                  ~   Rep_ly- ~<~
                                                           _ Reply A
                                                                   _I_
                                                                     I   ~-➔
                                                                           -   Forward   LJ
           To O B Lori                                                     Fri 1/8/2021 4:49 PM
 •

Did you get a visit today?


Get Outlook for iOS




                                     140
      Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 170 of 221




 Re: I'm so angry
                                                                        ~ Reply      <~   Reply All   ➔ Forward        ••• 1
             B Lori                gmail.com >
             To O M 1chae l P. tlrown                                                                  Fri 1/8/ 2021 5:28 PM
 •
 (D You replied to t his message on 1/8/2021 5:38 PM .

Nope. Do you know if a sheriff is asked to serve me and they have the wrong person wi ll they give him my address?




                                                          141
       Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 171 of 221




 Re: I'm so angry

             B Loi                ~mail.com>                                ~   Rep_lY_ ~<~
                                                                                          _ Reply A_I_
                                                                                                     I   ~-➔-   Forwa~

 •
        O   To C, Michael I'. tsrown                                                                          Fri 1/8/2021 5:35 PM

 (D You replied to this message on 1/8/2021 5:41 PM.

I guess I can just call him and authorize YouTube and twitter to give him all of it. I am caught in the middle. I used to
volunteer for Snohomish county legal services maybe they can help me.
                                                                                                                                     I




                                                              142
      Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 172 of 221




 RE: I'm so angry

           M ichael P. Brown
                                                                             ~ Reply        <~   Re plyAII   ➔ Forward

           To O B Lori                                                                                         Fri 1/8/2021 5:39 PM
 •

I don't think the sheriff will "help" them in that way. Actually, I don't think the sheriff does process serving.


Michael P. Brown

Gordon Tilden Thomas & Cordell LLP
One Union Square
600 University Street. Suite 2915
Seattle, Washington 98101
I: 206.467.6477 d: 206.805.3162
w: gordontilden.com

GORDON
  TILDEN
 THOMAS
                   GTTC
CORDELL




                                                              143
     Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 173 of 221




 RE: I'm so angry

           Michael P. Brown
                                                                ~ Reply   <~   Reply Al l   ➔ Forward

           To 0 B Lori                                                                       Fri 1/8/2021 5:41 PM
 •

What help do you th ink you'd need from legal services?


Michael P. Brown

Gordon Tilden Thomas & Cordell LLP
One Union Square
600 University Street, Suite 2915
Seattle, Washington 98101
t: 206.467 .6477 d: 206.805.3162
w: gordontilden.com

GORDON
  TILDEN
 THOMAS            GTTC
CORDELL




                                                          144
Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 174 of 221




                                145
      Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 175 of 221



[1/8/21 Email from Ms. Barnhart to Mr. Brown. See (Sealed) Supplemental Brown Declaration, Ex. C-1.]




                                                 146
     Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 176 of 221




 RE: I'm so angry

            Michael P. Brown                                              I   7           <~
                                                                                  Rep_lY_ __   Reply A
                                                                                                     _I_
                                                                                                       I   --➔-   Forward   E
            To O B Lori                                                                                       Fri 1/8/2021 5:56 PM
 •

I understand. You really have nothing to worry about w ith this. You ' ve done nothing wrong. I th ink I can help you with t he
response, for no charge. It's very simple.


Are you stressed about having a process server come?


I can talk if you want to call.


Michael P. Brown

Gordon Tilden Thomas & Cordell LLP
One Union Square
600 University Street, Suite 2915
Seattle, Washington 98101
t: 206.467.6477 d: 206.805.3162
w: gordontilden.com

GORDON
  TILDEN
 THO MAS
                    GTTC
CORDELL




                                                             147
         Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 177 of 221




 Re: I'm so angry

               B Lori             Jmail.com >
                                                                                              I   ~   Rep ly   <~   Reply All   ➔   Forwa: 7   F
               To O Michae l P. Brown                                                                                           Fri 1/8/2021 6:05 PM
 •
 (D You replied to t his message on 1/8/2021 6:31 PM.
       If there are problems with how this message is displayed, click here to view it in a web browser.


It is very obvious that this behavior is legal. A successful high powered attorney that wins all his case s knows the law. I will
let him continue with it. Everyone believes what he is saying about me. Over a million people know all about me.


Now I have put others at risk all over this. Because of me others are at risk too. They can show up at Lori' s home or work,
harass her and her family now too all thanks to me. I am done.


On Fri, Jan 8, 2021 at 5:56 PM Michael P. Brown <mbrown@gordontilden.com> wrote:


     I understand. You really have nothing to worry about with this. You've done nothing wrong. I think I can help you with
     the response, for no charge. It's very simple.




     Are you stressed about having a process server come?




     I can talk if you w ant to call.




     Michael P. Brown




     Gordon Tilden Thomas & Cordell LLP

     One Union Square

     600 University Street. Suite 2915

     Seattle , Washington 98101

     I: 206.467 .6477 d: 206.805.3162

     w: gordontilden.com




                                                                               148
     Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 178 of 221




 Re: Checking          in

             Kara\                  1mail.com >
                                                                                     7    Rep ly    <~   Reply All
                                                                                                               -~--
                                                                                                                       ➔   Forward     L
             To O M 1cnae1 ~- tsrown                                                                                  Sun 1/10/2021 4:52 PM
 •
 (D You replied to this message on 1/ 10/2021 6:13 PM.

Sorry I was a bit upset. I went to               twitter and she has a file of all the court docs. It's t he first time I have rea d
them. He' s st ill allowed to this. Even if he served the wrong person the re wi ll be no accountability and he will contin ue to
get more of my private information when I haven't done anything wrong. They will never admit their mistake. I'm sure
they went through my divorce cases and will post all of that too since all of my "issues" will be broadcasted to over a
million people that are following this case.




                                                                     149
     Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 179 of 221




On Sun, Jan 10, 2021 at 8:46 AM Michael P. Brown <mbrown@gordontilden.com> wrote:
  Good morning. How are you doing?




                                                    150
     Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 180 of 221




On Sun, Jan 10, 2021 at 3:58 PM Kara V <)     l>gmail.com> wrote:
  I'm doing good thank you. I just shut my phone off and spent time with my grandkids.




                                                     151
       Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 181 of 221




 Re: Checking 1n
                                                                                   ~ Reply        <~   Reply All    ➔ Forward       r ...
            Kara V              1mail.com >
            To O M ichael P. Brown                                                                                 Sun 1/ 10/ 2021 4:52 PM
 •
 (D You replied to this message on 1/10/2021 6:13 PM.

Sorry I was a bit upset. I went tor             :witter and she has a file of all the court docs. It's the first time I have read
them. He's still allowed to this. Even if he served the wrong person there will be no accountability and he will continue to
get more of my private information when I haven't done anything wrong. They will never admit their mistake. I'm sure
they went through my divorce cases and will post all of that too since all of my "issues" will be broad casted to over a
million people that are following this case.




                                                                    152
     Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 182 of 221




 RE: Checking in

            Michael P. Brown                                               I   7   Reply
                                                                                      -~--
                                                                                           <~   Reply All
                                                                                                      -~--
                                                                                                            ➔   Forward      L
           To O Kara V                                                                                      Sun 1/1 0/ 2021 6:13 PM
 •

I understand. I am preparing something to file tomorrow that addresses what they did to you, but does not require you to
file any statement if you don' t want to. I want the court to know what he's doing to harass you. I can't guarantee that the
judge will do anything about it, but I want to try. His behavior is disgusting.


Please understand that, based on what you and Katie have told me, you have done nothing illegal. Also, the only issue in
the case that you have any connection to (personal jurisd iction) is going to be decided soon, and you wi ll no longer need t o
be involved in any way in this lawsu it.


I recommend that you sit tight, accept service if they come to your door, an d then we can take it form there. You are not in
any trouble.


Michael P. Brown

Gordon Tilden Thomas & Cordell LLP
One Union Square
600 University Street, Suite 2915
Seattle, Washington 98101
t: 206.467 .6477 d: 206.805.3 l 62
w: gordontilden.com

GORDON
  TILDEN
 THO MAS
                   GTTC
CORDELL




                                                              153
      Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 183 of 221




 Re: Checking in

           Kara V ·            ~mail.com>
                                                                            7    Reply    <f)   Reply All
                                                                                                      - ~ -
                                                                                                            ➔   Forward     F
           To O Micnae1t'. tirown                                                                           Sun 1/10/2021 6:38 PM
 •

I think I just figured out what is going on. I was only close to one person during this time and I told her a lot about myself
and how I was feeling about things.


They have used me to be the violent one. Since I lashed out and said those comments. They want my twitter messages
between she and I. I told her I did have family that were rough.




                                                              154
       Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 184 of 221




 Re: Checking in

             Kara\                   gmail.com >
                                                                          ~ Reply       <~   Reply All   ➔   Forward     7
             To O Michael P. llrown                                                                      Sun 1/10/2021 6:40 PM
 •
 (D You replied to this message on 1/ 10/ 2021 6:57 PM .

They probably will add me now. So all because of me all of Katie' s followers I crazy and violent about me
                                                                                                                                 f




                                                            155
     Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 185 of 221




 Re: Checking in

           Michael P. Brown
                                                                          7    Reply   <~   Reply All   ➔ Forward

           To O Kara V                                                                                  Sun 1/10/2021 6:57 PM
 •

I don't see any angle that they could use to make a legal claim against you.


Get Outlook for iOS




                                                            156
      Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 186 of 221




 Re: Checking           in

             Kara 'v            3mail.com >
                                                                                  ~ Reply       <~   Reply All   ➔ Forward

             To O Michael P. Brown                                                                               Sun 1/10/ 2021 7:16 PM
 •
 (D You replied to this message on 1/ 10/ 2021 8:59 PM.


It's a much bigger picture. She was Facebook friends with me too. This is why they have been relentlessly after me si nce
May. Trying to provoke me and make me angry. She knows I have relatives that are thugs and felons but I never
communicated with them over this.             I was being played this whole time. This is why salt keeps t rying to entice me. He's
saying if you don't turn over the information we will add you to the lawsuit. So is you giving the subpoena to me
considered service now?


Can you tell me what is going on with the other Lori? Does she know about this?




                                                                    157
     Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 187 of 221




 Re: Checking in

             Kara\                  1mail.com >
                                                              ~ Reply   <~   Reply All   ➔ Forward


 •
        O   To   O M ichael   P. Brown                                                   Sun 1/10/2021 7:21 PM

 (D You replied to this message on 1/10/2021 9:22 PM.

Or did you already know th is?
                                                                                                                 f




                                                        158
     Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 188 of 221




 (no subject)

             Kara V              gmail.com >
                                                               ~ Reply   <~   Reply All   ➔ Forward

             To O M ichael P. Brown                                                       Sun 1/1 0/ 2021 7:31 PM
 •
 (D You replied to this message on 1/1 1/2021 8:02 AM.

I will call him tomorrow




                                                         159
     Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 189 of 221




 Re: Checking in

             Kara ·                ~mail.com >
                                                              7   Reply   <~   Reply All   ➔ Forward

            To   O Michael P. Brow n                                                       Sun 1/ 10/ 2021 7:52 PM
 •
 (D You replied to this message on 1/10/2021 8:59 PM.

Unfortunately I see who the slime ball is now.
                                                                                                                     f




                                                        160
        Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 190 of 221




 RE: Checking in
                                                                             ➔               7
 •         Michael P. Brown
                                                7   Reply   <~   Reply All       Fo rward

           To O Kara V                                                       Sun 1/10/2021 9:00 PM


Who ?

Michael P. Brown

Gordon Tilden Thomas & Cordell LLP
One Union Square
600 Univ ersity Street, Suite 2915
Seattle, Washington 98101
t: 206.467 .6477 d: 206.805.3162
w: gordontilden.com

GORDON
  TILDEN
 THOMAS
                   GTTC
CORDELL




                                        161
      Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 191 of 221




 RE: Checking in

           Michael P. Brown
                                                                          ~ Re ply     <~      ReplyAII   ➔ Forward

           To O Kara V                                                                                    Sun 1/10/2021 8:59 PM
 •

You have NOT been served with the subpoena yet. You did not authorize me to accept it on your behalf, so the fact that I
sent it to you does not mean it was served on you. They do not know yo u and I are in contact.


All you need to do is respond if and when you are served, and not destroy any evidence that the subpoena asks for. It is not
a problem if you deleted stuff before you knew you were subpoenaed. They can not sue you just because yo u have some
information they want. I have not heard anything that would suggest you defamed anyone.


I have not heard back from the lawyer at the DOT yet. I' ll call him again tomorrow morning.


When you say " she" was Facebook friends with you, do you mean Katie or someone else ?


Michael P. Brown

Gordon Tilden Thomas & Cordell LLP
One Union Square
600 University Street, Suite 2915
Seattle, Washington 98101
t: 206.467.6477 d: 206.805.3162
w: gordontilden.com

GORDON
  TILDEN
 THOMAS
                   GTTC
CORDELL




                                                            162
      Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 192 of 221




 Re: Checking in

            Michael P. Brown
                                                                       ~ Reply       <~   Reply All   ➔ Forward

            To O Kara V                                                                               Sun 1/10/2021 9:22 PM
 •

I'm sorry but I'm confused by your messages this evening. Are you saying you and Katie were Facebook friends or are you
referring to someone else?


I'm available to talk if you'd like.


Get Outlook for iOS




                                                          163
       Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 193 of 221




 RE:
                                                                                                                             L
 •          Michael P. Brow n
                                                                             7   Reply     <~   Reply All    ➔   Forward

            To O Kara V                                                                                     Mon 1/ 11/ 2021 8:02 AM

 (D This message was sent with High importance.

Can you please talk with me before you do anything? I think there has been some misunderstanding and I' d like to have a
chance to clear it up. We will be filing an objection today to Saltz's latest "declaration" and I'd like to include a statement
from you if you are on board with that.


Michael P. Brown

Gordon Tilden Thomas & Cordell LLP
One Union Square
600 University Street, Suite 2915
Seattle, Wa shington 98101
I: 206.467 .6477 d: 206.805.31 62
w: gordontilden.com

GORDON
  TILDEN
 THOMAS
                     GTTC
CORDELL




                                                               164
Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 194 of 221




                         REDACTED




                                165
     Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 195 of 221




 Re: Checking         in

                                                                               7   Reply      <~   Reply All    ➔ Forward       r •••
            Michael P. Brown
           To O Kara V                                                                                         Mon 1/ 11/ 2021 9:10 AM
 •

I don't see anything that would get you in legal trouble. You don' t need to spend money or hire a lawye r to respond to the
subpoena or file a declaration.


I'd like to stand up for you by filing your declaration if you' d let me. It costs you nothing.


Get Outlook for iOS




                                                               166
Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 196 of 221




                         REDACTED




                                167
       Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 197 of 221




 Re:




•          Michael P. Brown
                                                                            fJ   Reply   <~   Reply All    ➔ Forward

           To O Kara V                                                                                    Mon 1/11/2021 9:21 AM


Lori, you're wrong about me not believing you. I have taken you at your word throughout this.


I don't know what you mean that we agreed to give them what they want. Can you explain?


Can we please discuss this on the phone? I really think you will feel better if we do.


Get Outlook for iOS




                                                             168
      Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 198 of 221




 RE: Re:

           Michael P. Brow n
                                                                          I   7   Re ply
                                                                                     - ~ -
                                                                                           <~   Re ply All   ➔    Forwa~     D
           To O Kara V                                                                                       Mon 1/1 1/2021 3:16 PM
 •

We're filing something today that addresses the threat Saltz recently made to you, communicated through Cathey Gunkey.
It would be great if you would state that you took it as a threat and felt intimidated etc. But it's up to you obviously.


Even if you do not want to file anything in support of Katie's defense, I can give you some assistance with respect to
responding to the subpoena. Have you been served?


Michael P. Brown

Gordon Tilden Thomas & Cordell LLP
One Union Square
600 University Street, Suite 2915
Seattle , Washington 98101
I: 206.467 .6477 d: 206.805.3162
w: gordontilden.com

GORDON
  TILDEN
 THOMAS
                   GTTC
CORDELL




                                                              169
Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 199 of 221




                                REDACTED




                                170
       Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 200 of 221




 Re:
                                                                              ~                               ~-➔-             7
•           Michael P. Brown                                                                 <~
                                                                                     Rep_lY_ __   Reply A
                                                                                                        _I_
                                                                                                          I          Forwa~

           To O Kara V                                                                                         Mon 1/11/2021 8:50 PM


I understand thi s is very stressful. You shou ld at least speak with me about it.


Get Outlook for iOS




                                                               171
Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 201 of 221




                            REDACTED




                                172
Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 202 of 221




                        REDACTED




                                   173
Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 203 of 221




                         REDACTED




                                174
Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 204 of 221




From:             li.lJlLi
To:               Michael P. Brown
Subject:          Re: Twitter
Date:             Wednesday, January 6, 2021 3:30:17 PM




Sounds great! It still says Katie Paulson at the top right about where it says I am over the age
of 18. I don't think it matters here but those videos will be around forever with that private
information. I will look for how much the tweets totaled that night.
On Wed, Jan 6, 2021 at 3: 19 PM Michael P. Brown <m brown@gordontilden.com> wrote:

  I added a lot of stuff so please read it carefully and let me know what we should change.




  Michael P. Brown




  Gordon Tilden Thomas & Cordell LLP

  One Urion Square

  mo University Street, Suite 2915
  Seattle. Washngton 98101

  t: 206.467.6477 d: 206.805.3 l 62

  w: g ordontilden.com




                                                          175
Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 205 of 221




                                176
Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 206 of 221




                          Ex. C
Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 207 of 221
Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 208 of 221




                          Ex. D
Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 209 of 221
Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 210 of 221




                          Ex. E
Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 211 of 221
Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 212 of 221




                          Ex. F
Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 213 of 221
Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 214 of 221




                          Ex. G
Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 215 of 221
Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 216 of 221




                          Ex. H
Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 217 of 221
Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 218 of 221




                           Ex. I
Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 219 of 221
Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 220 of 221




                           Ex. J
Case 2:20-cv-01606-BJR Document 43-1 Filed 01/22/21 Page 221 of 221
